Exhibit 10.25

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

Master Manufacturing Services Agreement

Master Manufacturing Services Agreement

October 13, 2015



   

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

Table of Contents

 

 

 

ARTICLE 1


1 

 

 

STRUCTURE OF AGREEMENT AND INTERPRETATION


1 

 

 

 

1.1

MASTER AGREEMENT.


1 

1.2

PRODUCT AGREEMENTS.


1 

1.3

DEFINITIONS.


2 

1.4

CURRENCY.


8 

1.5

SECTIONS AND HEADINGS.


8 

1.6

SINGULAR TERMS.


8 

1.7

APPENDIX 1, SCHEDULES AND EXHIBITS.


8 

 

 

ARTICLE 2


9 

 

 

PATHEON'S MANUFACTURING SERVICES


9 

 

 

 

2.1

MANUFACTURING SERVICES.


9 

2.2

ACTIVE MATERIAL YIELD.


11 

2.3

SECONDARY MANUFACTURER


13 

 

 

ARTICLE 3


13 

 

 

CLIENT'S OBLIGATIONS


13 

 

 

 

3.1

PAYMENT.


13 

3.2

ACTIVE MATERIALS AND QUALIFICATION OF ADDITIONAL SOURCES OF SUPPLY.


13 

 

 

ARTICLE 4


14 

 

 

CONVERSION FEES AND COMPONENT COSTS


14 

 

 

 

4.1

FIRST YEAR PRICING.


14 

4.2

PRICE ADJUSTMENTS – SUBSEQUENT YEARS’ PRICING.


14 

4.3

PRICE ADJUSTMENTS – CURRENT YEAR PRICING.


16 

4.4

ADJUSTMENTS DUE TO TECHNICAL CHANGES OR REGULATORY AUTHORITY REQUIREMENTS.


17 

4.5

MULTI-COUNTRY PACKAGING REQUIREMENTS.


17 

 

 

ARTICLE 5


18 

 

 

ORDERS, SHIPMENT, INVOICING, PAYMENT


18 





-  i  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

5.1

ORDERS AND FORECASTS.


18 

5.2

RELIANCE BY PATHEON.


19 

5.3

MINIMUM ORDERS.


20 

5.4

DELIVERY AND SHIPPING.


20 

5.5

INVOICES AND PAYMENT.


20 

 

 

 

ARTICLE 6


20 

 

 

PRODUCT CLAIMS AND RECALLS


20 

 

 

6.1

PRODUCT CLAIMS.


20 

6.2

PRODUCT RECALLS AND RETURNS.


21 

6.3

PATHEON’S RESPONSIBILITY FOR DEFECTIVE AND RECALLED PRODUCTS.


22 

6.4

DISPOSITION OF DEFECTIVE OR RECALLED PRODUCTS.


23 

6.5

HEALTHCARE PROVIDER OR PATIENT QUESTIONS AND COMPLAINTS.


23 

6.6

SOLE REMEDY.


23 

 

 

 

ARTICLE 7


24 

 

 

CO-OPERATION


24 

 

 

7.1

GOVERNANCE COMMITTEE.


24 

7.2

GOVERNMENTAL AGENCIES.


25 

7.3

RECORDS AND ACCOUNTING BY PATHEON.


25 

7.4

INSPECTION.


25 

7.5

ACCESS.


25 

7.6

NOTIFICATION OF REGULATORY INSPECTIONS.


26 

7.7

REPORTS.


26 

7.8

REGULATORY FILINGS.


26 

 

 

 

ARTICLE 8


27 

 

 

TERM AND TERMINATION


27 

 

 

8.1

INITIAL TERM.


27 

8.2

TERMINATION FOR CAUSE.


29 

8.3

OTHER TERMINATION RIGHTS.


29 

8.4

OBLIGATIONS ON TERMINATION.


29 

 

 

 

ARTICLE 9


30 

 

 

REPRESENTATIONS, WARRANTIES AND COVENANTS


30 

 

 

9.1

AUTHORITY.


30 





-  ii  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

9.2

CLIENT WARRANTIES.


31 

9.3

PATHEON WARRANTIES.


32 

9.4

NO WARRANTY.


33 

 

 

ARTICLE 10


33 

 

 

REMEDIES AND INDEMNITIES


33 

 

 

 

10.1

CONSEQUENTIAL AND OTHER DAMAGES.


33 

10.2

LIMITATION OF LIABILITY.


33 

10.3

PATHEON INDEMNITY.


35 

10.4

CLIENT INDEMNITY.


35 

 

 

 

ARTICLE 11


36 

 

 

CONFIDENTIALITY


36 

 

 

 

11.1

CONFIDENTIAL INFORMATION.


36 

11.2

USE OF CONFIDENTIAL INFORMATION.


36 

11.3

EXCLUSIONS.


36 

11.4

PHOTOGRAPHS AND RECORDINGS.


37 

11.5

PERMITTED DISCLOSURE.


37 

11.6

MARKING.


37 

11.7

RETURN OF CONFIDENTIAL INFORMATION.


37 

11.8

REMEDIES.


38 

 

 

 

ARTICLE 12


38 

 

 

DISPUTE RESOLUTION


38 

12.1

COMMERCIAL DISPUTES.


38 

12.2

TECHNICAL DISPUTE RESOLUTION.


38 

 

 

ARTICLE 13


39 

 

 

MISCELLANEOUS


39 

 

 

 

13.1

INVENTIONS.


39 

13.2

INTELLECTUAL PROPERTY.


39 

13.3

INSURANCE.


40 

13.4

INDEPENDENT CONTRACTORS.


40 

13.5

NO WAIVER.


40 





-  iii  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

13.6

ASSIGNMENT.


40 

13.7

FORCE MAJEURE.


41 

13.8

ADDITIONAL PRODUCT.


41 

13.9

NOTICES.


41 

13.10

SEVERABILITY.


43 

13.11

ENTIRE AGREEMENT.


43 

13.12

OTHER TERMS.


43 

13.13

NO THIRD PARTY BENEFIT OR RIGHT.


43 

13.14

EXECUTION IN COUNTERPARTS.


44 

13.15

USE OF CLIENT NAME.


44 

13.16

TAXES.


44 

13.17

GOVERNING LAW.


45 

 

 



-  iv  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

MASTER MANUFACTURING SERVICES AGREEMENT

THIS MASTER MANUFACTURING SERVICES AGREEMENT (the "Agreement") is made as of
October 13, 2015 (the “Effective Date”)

B E T W E E N:

 

 

 

PATHEON INC.,
a corporation existing under the laws of Canada

 

 

 

("Patheon"),

 

 

 

- and -

 

 

 

TESARO, INC.,
a corporation existing under the laws of the State of Delaware, USA

 

 

 

("Client").

 

THIS AGREEMENT WITNESSES THAT in consideration of the rights conferred and the
obligations assumed herein, and for other good and valuable consideration (the
receipt and sufficiency of which are acknowledged by each party), and intending
to be legally bound the parties agree as follows:

ARTICLE 1

STRUCTURE OF AGREEMENT AND INTERPRETATION

1.1                  Master Agreement.

This Agreement establishes the general terms and conditions under which Patheon
or any Affiliate of Patheon may perform Manufacturing Services for Client or any
Affiliate of Client, at the manufacturing site where the Affiliate of Patheon
resides. This “master” form of agreement is intended to allow the parties, or
any of their Affiliates, to contract for the manufacture of multiple Products
through Patheon’s global network of manufacturing sites through the issuance of
site specific Product Agreements without having to re-negotiate the basic terms
and conditions contained herein.

1.2                   Product Agreements.

This Agreement is structured so that a Product Agreement may be entered into by
the parties for the manufacture of a particular Product or multiple Products at
a Patheon manufacturing site. Each Product Agreement will be governed by the
terms and conditions of this Agreement unless the parties to the Product
Agreement expressly modify the terms and conditions of this Agreement in the
Product Agreement. Unless otherwise agreed by the parties, each Product
Agreement will be in the general form and contain the information set forth in
Appendix 1 hereto. 



-  1  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

1.3                   Definitions.

The following terms will, unless the context otherwise requires, have the
respective meanings set out below and grammatical variations of these terms will
have corresponding meanings:

"Active Materials", “Active Pharmaceutical Ingredients” or “API” means the
materials listed in a Product Agreement on Schedule D;

"Active Materials Credit Value" means the value of the Active Materials for
certain purposes of this Agreement, as set forth in a Product Agreement on
Schedule D;

“Actual Annual Yield” or “AAY” has the meaning specified in Section 2.2(a);

“Actual Yearly Volume” or “AYV” has the meaning specified in Section 4.2.1;

"Affiliate" means:

(a)a business entity which owns, directly or indirectly, a controlling interest
in a party to this Agreement, by stock ownership or otherwise; or

(b)a business entity which is controlled by a party to this Agreement, either
directly or indirectly, by stock ownership or otherwise; or

(c)a business entity, the controlling interest of which is directly or
indirectly common to the majority ownership of a party to this Agreement;

For this definition, "control" means the ownership of shares carrying at least a
majority of the votes for the election of the directors of a corporation;

“Annual Product Review Report” means the annual product review report prepared
by Patheon as described in Title 21 of the United States Code of Federal
Regulations, Section 211.180(e);

"Annual Report" means the annual report to the FDA prepared by Client regarding
the Product as described in Title 21 of the United States Code of Federal
Regulations, Section 314.81(b)(2);

"Annual Volume" means the minimum volume of Product to be manufactured in any
Year of this Agreement as set forth in Schedule B;

"Applicable Laws" means all Laws that apply to the Manufacturing Services,
Manufacturing Sites, Products, and other activities specified in this Agreement,
including any Product Agreement entered into hereunder.  Applicable Laws
include, without limitation, the Federal Food, Drug and Cosmetic Act and
analogous Laws in any other jurisdiction;

"Authority" means any governmental or regulatory authority, department, body or
agency or any court, tribunal, bureau, commission or other similar body, whether
federal, state, provincial, county or municipal;



-  2  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

“Bill Back Items” means the expenses for all third party supplier fees for the
purchase or use of columns, standards, tooling, non-standard pallets, PAPR or
PPE suits (where applicable) and other project-specific items necessary for
Patheon to perform the Manufacturing Services set forth in a Product Agreement,
and which are not included as Components;

“Breach Notice” has the meaning specified in Section 8.2(a);

"Business Day" means a day other than a Saturday, Sunday or a day that is a
statutory holiday in the Province of Ontario or the State of Massachusetts;

“Capital Equipment Agreement” means a separate agreement that the parties may
enter into that will address responsibility for the purchase of capital
equipment and facility modifications that may be required to perform the
Manufacturing Services under a particular Product Agreement; 

"cGMPs" means, as applicable, current good manufacturing practices as described
in:

(a)Parts 210 and 211 of Title 21 of the United States' Code of Federal
Regulations;

(b)EC Directive 2003/94/EC; and

(c)Division 2 of Part C of the Food and Drug Regulations (Canada);

together with the latest Health Canada, FDA and EMA guidance documents
pertaining to manufacturing and quality control practice, all as updated,
amended and revised from time to time, and analogous requirements and guidance
documents issued by a Regulatory Authority in any other jurisdiction in the
Territory;

“Client Intellectual Property” means Intellectual Property (a) generated or
derived by Client before entering into or during the term of this Agreement, or
(b) generated or derived by Patheon while performing any Manufacturing Services,
or otherwise generated or derived by Patheon in its business which Intellectual
Property is specific to, or dependent upon, Client’s Active Material, Product,
Client’s Confidential Information or any of the Intellectual Property described
in subsection (a) above;

“Client-Owned Inventions” has the meaning specified in Section 13.1(d).

“Client Property” has the meaning specified in Section 8.4(a)(v);

“Client-Supplied Components” means those Components to be supplied by Client or
that have been supplied by Client as set forth in a Product Agreement;

“Committee” has the meaning specified in Section 7.1(a);

"Components" means, collectively, all packaging components, raw materials,
ingredients, and other materials (including labels, product inserts and other
labelling for the Products) required to manufacture the Products in accordance
with the Specifications, other than the Active Materials;





-  3  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

“Confidential Information” has the meaning specified in Section 11.1;

“CTD” has the meaning specified in Section 7.8(c);

“C-TPAT” has the meaning specified in Section 2.1(g);

“Deficiencies” have the meaning specified in Section 7.8(d);

"Deficiency Notice" has the meaning specified in Section 6.1(a);

“Delivery Date” means the date scheduled for shipment of Product under a Firm
Order as set forth in Section 5.1(d);

“Disclosing Party” has the meaning specified in Section 11.1;

"EMA" means the European Medicines Agency; 

"FDA" means the United States Food and Drug Administration;

"Firm Orders" have the meaning specified in Section 5.1(c);

“Force Majeure Event” has the meaning specified in Section 13.7;

"GST" has the meaning specified in Section 13.16(a)(iii);

"Health Canada" means the section of the Canadian Government known as Health
Canada and includes, among other departments, the Therapeutic Products
Directorate and the Health Products and Food Branch Inspectorate;

“Importer of Record” has the meaning specified in Section 3.2(a);

“Initial Product Term” has the meaning specified in Section 8.1;

“Initial Set Exchange Rate” means as of the Effective Date of a Product
Agreement, the initial exchange rate set forth in the Product Agreement to
convert one unit of the billing currency into the Patheon Manufacturing Site
local currency, calculated as the daily average interbank exchange rate for
conversion of one unit of the billing currency into the Patheon Manufacturing
Site local currency during the 90 day period immediately preceding the Effective
Date as published by OANDA.com “The Currency Site” under the heading “Historical
Exchange Rates” at www.OANDA.com/convert/fxhistory;

“Initial Term” has the meaning specified in Section 8.1;

"Intellectual Property" includes, without limitation, rights in patents, patent
applications, formulae, trademarks, trademark applications, trade-names,
Inventions, copyrights, industrial designs, trade secrets, and know -how;





-  4  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

"Invention" means any innovation, improvement, development, discovery, computer
program, device, trade secret, method, know-how, process, technique or the like,
whether or not written or otherwise fixed in any form or medium, regardless of
the media on which it is contained and whether or not patentable or
copyrightable;

"Inventory" means all inventories of Components and work-in-process produced or
held by Patheon for the manufacture of the Products but, for greater certainty,
does not include the Active Materials;

"Laws" means all laws, statutes, ordinances, regulations, rules, by-laws,
judgments, decrees, orders or guidance documents of any Authority;

“Long Term Forecast” has the meaning specified in Section 5.1(a);

"Manufacturing Services" means the services set forth in a Product Agreement
required to manufacture Product or Products using the Active Materials,
Components, and Bill Back Items, including, without limitation, manufacturing,
quality control, quality assurance, stability testing, packaging, and related
services, as set forth in this Agreement;

"Manufacturing Site" means the facility owned and operated by Patheon where the
Manufacturing Services will be performed as identified in a Product Agreement;

“Materials” means all Components and Bill Back Items required to manufacture the
Products in accordance with the Specifications, other than the Active Materials;

"Maximum Credit Value" means the maximum value of Active Materials that may be
credited by Patheon under this Agreement, as set forth in a Product Agreement on
Schedule D;

"Minimum Order Quantity" means the minimum number of batches of a Product to be
produced during the same cycle of manufacturing as set forth in a Product
Agreement on Schedule B;

“Obsolete Stock” has the meaning specified in Section 5.2(b);

“Packaging Services” means the Manufacturing Services related to packaging the
Product.

“Patheon Competitor” means a business that derives greater than 50% of its
revenues from performing contract manufacturing services, including contract
pharmaceutical development services that are ancillary to or performed as a part
of the contract manufacturing services; 

“Patheon Intellectual Property” means Intellectual Property generated or derived
by Patheon before performing any Manufacturing Services, developed by Patheon
while performing the Manufacturing Services, or otherwise generated or derived
by Patheon in its business which Intellectual Property is not specific to, or
dependent upon, Client’s Active Material, Product, Client’s Confidential
Information or any of the Client Intellectual Property including, without
limitation, Inventions and Intellectual Property which may apply to
manufacturing processes or the formulation





-  5  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

or development of drug products, drug product dosage forms or drug delivery
systems unrelated to the specific requirements of the Product(s);

“Patheon-Owned Inventions” has the meaning specified in Section 13.1(d).

“PC” has the meaning specified in Section 7.1(a);

“PPI” has the meaning specified in Section 4.2(a);

“Price” means the price measured in US Dollars to be charged by Patheon for
performing the Manufacturing Services, and includes the cost of Components
(other than Client-Supplied Components), certain cost items as set forth in a
Product Agreement on Schedule B, and annual stability testing costs as set forth
in a Product Agreement on Schedule C;

"Product(s)" means the product(s) listed in a Product Agreement on Schedule A;

“Product Agreement” means the agreement between Patheon and Client issued under
this Agreement in the form set forth in Appendix 1 (including Schedules A to D)
under which Patheon will perform Manufacturing Services at a particular
Manufacturing Site; 

“Product Claims” have the meaning specified in Section 6.3(c); 

"Quality Agreement" means the agreement (the general form of which is set forth
in Exhibit B) between the parties entering into a Product Agreement that sets
out the quality control and quality assurance standards for the Manufacturing
Services to be performed by Patheon for Client; 

“Recall” has the meaning specified in Section 6.2(a);

“Recipient” has the meaning specified in Section 11.1;

"Regulatory Authority" means, as applicable, the FDA, EMA, and Health Canada and
any analogous regulatory agencies competent to grant Regulatory Approvals for
pharmaceutical products, including the Products in the Territory;

“Regulatory Approval” has the meaning specified in Section 7.8(a);

“Remediation Period” has the meaning specified in Section 8.2(a);

“Representatives” means a party’s directors, officers, employees, advisers,
agents, consultants, subcontractors, service partners, professional advisors, or
representatives;

“Resident Jurisdiction" has the meaning specified in Section 13.16(a)(i);

“Set Exchange Rate” means the exchange rate to convert one unit of the billing
currency into the Patheon Manufacturing Site local currency for each Year,
calculated as the average daily interbank exchange rate for conversion of one
unit of the billing currency into the Patheon Manufacturing Site





-  6  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

local currency during the full year period (October 1st [preceding year] to
September 30th) as published by OANDA.com “The Currency Site” under the heading
“Historical Exchange Rates” at www.OANDA.com/convert/fxhistory;

“Shortfall Credit” has the meaning specified in Section 2.2(b);

"Specifications" means the file, for each Product, which is given by Client to
Patheon in accordance with the procedures listed in a Product Agreement on
Schedule A and which contains documents relating to each Product, including,
without limitation:

(a)       specifications for Active Materials and Components;

(b)       manufacturing specifications, directions, and processes;

(c)       storage requirements;

(d)       all environmental, health and safety information for each Product
including material safety data sheets; and

(e)       the finished Product specifications, packaging specifications and
shipping requirements for each Product;

all as updated, amended and revised from time to time by Client in accordance
with the terms of this Agreement;

“Supply Failure” means (a) any notification from Patheon under Section 5.1(a)
that it is unable to accommodate any portion of the Long Term Forecast for a
period of 90 days or more, (b) a Force Majeure Event affecting Patheon’s ability
to supply Product in accordance with this Agreement and the applicable Product
Agreement for a period of 90 days or more, or (c) a material breach by Patheon
of its supply obligations under this Agreement, which breach is not cured within
the Remediation Period.

“Target Yield” has the meaning specified in Section 2.2(a);

“Target Yield Determination Batches” has the meaning specified in Section
2.2(a);

"Tax" or "Taxes" have the meaning specified in Section 13.16(a);

"Technical Dispute" has the meaning specified in Section 12.2;

"Territory" means the geographic area described in a Product Agreement where
Products manufactured by Patheon will be distributed by Client;

"Third Party Rights" means the Intellectual Property of any third party;

"VAT" has the meaning specified in Section 13.16(d);





-  7  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

"Year" means in the first year of this Agreement or in the first year of a
Product Agreement, the period from the Effective Date up to and including
December 31 of the same calendar year, and thereafter will mean a calendar year.

“Yearly Forecast Volume” or “YFV” has the meaning specified in Section 4.2.1;
and

“Zero Forecast Period” has the meaning specified in Section 5.1(f).

1.4                   Currency.    

Unless otherwise agreed in a Product Agreement, all monetary amounts expressed
in this Agreement are in United States Dollars (USD).

1.5                   Sections and Headings.    

The division of this Agreement into Articles, Sections, Subsections, an
Appendix, Schedules and Exhibits and the insertion of headings are for
convenience of reference only and will not affect the interpretation of this
Agreement.  Unless otherwise indicated, any reference in this Agreement to a
Section, Appendix, Schedule or Exhibit refers to the specified Section,
Appendix, Schedule or Exhibit to this Agreement.  In this Agreement, the terms
"this Agreement", "hereof", "herein", "hereunder" and similar expressions refer
to this Agreement as a whole and not to any particular part, Section, Appendix,
Schedule or Exhibit of this Agreement.

1.6                   Singular Terms.

Except as otherwise expressly stated or unless the context otherwise requires,
all references to the singular will include the plural and vice versa.

1.7                   Appendix 1, Schedules and Exhibits.

Appendix 1 (including the Schedules thereto) and the following Exhibits are
attached to, incorporated in, and form part of this Agreement:

Appendix 1

-

Form of Product Agreement (Including Schedules A to D)

Exhibit A

-

Technical Dispute Resolution

Exhibit B

-

Commercial Quality Agreement

Exhibit C

-

Quarterly Active Materials Inventory Report

Exhibit D

-

Report of Annual Active Materials Inventory Reconciliation and Calculation of
Actual Annual Yield

Exhibit E

-

Example of Price Adjustment Due to Currency Fluctuation



-  8  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

ARTICLE 2

PATHEON'S MANUFACTURING SERVICES

2.1                   Manufacturing Services.

Patheon will perform the Manufacturing Services for the Territory for the fees
specified in a Product Agreement in Schedules B and C to manufacture Products
for Client.  Schedule B to a Product Agreement sets forth a list of cost items
that are included in the Price for Products, including the Packaging Services;
all cost items that are not included in the Price are subject to additional fees
to be paid by the Client.  Patheon may amend the fees set out in Schedules B and
C to a Product Agreement as set forth in Article 4. Patheon may change the
Manufacturing Site for the Products only with the prior written consent of
Client, this consent not to be unreasonably withheld, and subject to any
necessary approvals by Regulatory Authorities.  Patheon will be entitled to any
applicable manufacturing tax credits that arise from performing the
Manufacturing Services under this Agreement. In performing the Manufacturing
Services, Patheon and Client agree that, unless otherwise set forth in a Product
Agreement:

(a)Minimum Requirement.  During the term of any Product Agreement, and subject
to Section 2.3, Client will purchase [***] from Patheon for the Product in the
Territory set forth in such Product Agreement.  For clarity, the Packaging
Services shall not be considered when determining whether Client has complied
with this Section 2.1(a) and Client shall have the right to terminate all or any
portion of the Packaging Services under a Product Agreement in accordance with
Section 2.1(f) without breaching its obligations under this Section 2.1(a).

(b)Conversion of Active Materials and Components.  Patheon will convert Active
Materials and Components into Products.

(c)Quality Control and Quality Assurance.  Patheon will perform the quality
control and quality assurance testing specified in the Quality Agreement.  Batch
review and release to Client will be the responsibility of Patheon’s quality
assurance group.  Patheon will perform its batch review and release
responsibilities in accordance with Patheon’s standard operating procedures
[***].  Prior to shipment of Products to Client, Patheon will give Client a
certificate of analysis and certificate of compliance including a statement that
the batch has been manufactured and tested in accordance with Specifications and
cGMPs.  Client will have sole responsibility for the release of Products to the
market, and will give Patheon a lot release statement authorizing shipment of
Product from Patheon to Client’s designated consignee.  The form and style of
batch documents, including, but not limited to, batch production records, lot
packaging records, equipment set up control, operating parameters, and data
printouts, raw material data, and laboratory notebooks are the exclusive
property of Patheon.  Specific Product related information contained in those
batch documents is Client property. 

(d)Components.  Patheon will purchase and test all Components (with the
exception of Client-Supplied Components) at Patheon's expense and as required by
the Specifications.  Upon receipt of the initial 18 month forecast from Client
under a Product Agreement in accordance with Section 5.1(b), Patheon will order
and maintain at all times during the term of such Product Agreement an adequate
amount of material safety stock inventory, but not



-  9  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

less than three months based on the latest rolling 18 month forecast, of
Components (other than Client-Supplied Components) used to perform the
Manufacturing Services.

(e)Stability Testing.  Patheon will conduct stability testing on the Products in
accordance with the protocols set out in the Specifications for the separate
fees and during the time periods set out in Schedule C to a Product
Agreement.  Patheon will not make any changes to these testing protocols without
prior written approval from Client.  If a confirmed stability test failure
occurs, Patheon will notify Client within one Business Day, after which Patheon
and Client will jointly and in good faith determine the proceedings and methods
to be undertaken to investigate the cause of the failure, including which party
will bear the cost of the investigation.  Patheon will not be liable for these
costs unless it has failed to perform the Manufacturing Services in accordance
with the Specifications and cGMPs.  Patheon will give Client all stability test
data and results at Client’s request. 

(f)Packaging and Artwork.  Patheon will perform the Packaging Services in
accordance with the Specifications.  Client will be responsible for the cost of
artwork development.  Patheon will determine and imprint the batch numbers and
expiration dates for each Product shipped.  The batch numbers and expiration
dates will be affixed on the Products and on the shipping carton of each Product
as outlined in the Specifications and as required by cGMPs.  Client may, in its
sole discretion, make changes to labels, product inserts, and other packaging
for the Products.  Those changes will be submitted by Client to all applicable
Regulatory Authorities and other third parties responsible for the approval of
the Products.  Client will be responsible for the cost of labelling obsolescence
when changes occur, as contemplated in Section 4.4; provided, that Patheon has
promptly implemented any changes to labels, product inserts and other packaging
for Products requested by Client.  Patheon's name will not appear on the label
or anywhere else on the Products unless: (i) required by any Applicable Laws; or
(ii) Patheon consents in writing to the use of its name. At least [***] prior to
the Delivery Date of Product for which new or modified artwork is required,
Client will provide at no cost to Patheon, final camera ready artwork for all
packaging Components to be used in the manufacture of the Product that meet the
Specifications.  For the avoidance of doubt, the parties acknowledge and agree
that Client will be responsible for complying with any and all regulatory
requirements for the labeling of the Product.  Notwithstanding anything to the
contrary set forth in this Agreement, Client shall have the right, upon [***]
prior written notice to Patheon, to terminate the Packaging Services under a
Product Agreement in whole or in part and to transfer such Packaging Services to
a third party service provider.  Upon the expiration of such [***] notice
period, the Manufacturing Services and the Specifications under the applicable
Product Agreement shall no longer include the Packaging Services that were
subject to Client’s written notice.  If the portion of the Price attributable to
the terminated Packaging Services is not reasonably apparent (either by
reference to Exhibit B to the applicable Product Agreement or otherwise), the
parties shall negotiate in good faith an amendment to the Product Agreement
decreasing the Price to account for the value of the terminated Packaging
Services.

(g)Active Materials and Client-Supplied Components.  At least 45 days before the
scheduled production date, Client will deliver the Active Materials and any
Client-Supplied Components to the Manufacturing Site DDP (Incoterms 2010), at no
cost to Patheon, in



-  10  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

sufficient quantity to enable Patheon to manufacture the desired quantities of
Product and to ship Product on the Delivery Date.  If the Active Materials
and/or Client-Supplied Components are not received 45 days before the scheduled
production date, Patheon may delay the shipment of Product by the same number of
days as the delay in receipt of the Active Materials and/or Client-Supplied
Components.  Should Patheon be unable to manufacture Product to meet this new
shipment date due to prior third party production commitments, Patheon may delay
the shipment until a later date as agreed to by the parties; provided, that
Patheon has used commercially reasonably efforts to reschedule the shipment date
as close as possible to the original shipment date.  All shipments of Active
Material will be accompanied by certificate(s) of analysis from the Active
Material manufacturer and the Client, confirming the identity and purity of the
Active Materials and its compliance with the Active Material specifications. For
Active Materials or Client-Supplied Components which may be subject to import or
export, Client agrees that its vendors and carriers will comply with applicable
requirements of the U.S. Customs and Border Protection Service and the Customs
Trade Partnership Against Terrorism (“C-TPAT”).

(h)Bill Back Items.  Bill Back Items will be charged to Client at Patheon’s cost
plus a [***] handling fee.

(i)Validation Activities (if applicable).  Patheon may assist in the development
and approval of the validation protocols for analytical methods and
manufacturing procedures (including packaging procedures) for the Products.  The
fees for this service are not included in the Price and will be set out
separately in Schedule C to a Product Agreement.

(i)Additional Services.  If Client requests services other than those expressly
set forth herein or in any Product Agreement (such as qualification of a new
packaging configuration or shipping studies, or validation of alternative batch
sizes), Patheon will provide a good faith and reasonable written quote of the
fee for the additional services and Client will advise Patheon whether it wishes
to have the additional services performed by Patheon. The scope of work and fees
will be set forth in a separate agreement signed by the parties.  The terms and
conditions of this Agreement will apply to these services.

2.2                   Active Material Yield.    

(a)Reporting.  Patheon will give Client a monthly inventory report of the Active
Materials held by Patheon using the inventory report form set out in Exhibit C,
which will contain the following information for the month:

Quantity Received:  The total quantity of Active Materials that complies with
the Specifications and is received at the Manufacturing Site during the
applicable period.

Quantity Dispensed:  The total quantity of Active Materials dispensed at the
Manufacturing Site during the applicable period.  The Quantity Dispensed is
calculated by adding the Quantity Received to the inventory of Active Materials
that complies with the Specifications held at the beginning of the applicable
period, less the inventory of Active Materials that complies with the
Specifications held at the end of the period.  The Quantity



-  11  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

Dispensed will only include Active Materials received and dispensed in
commercial manufacturing of Products and, for certainty, will not include any
(i) Active Materials that must be retained by Patheon as samples, (ii) Active
Materials contained in Product that must be retained as samples, (iii) Active
Materials used in testing (if applicable), and (iv) Active Materials received or
dispensed in technical transfer activities or development activities during the
applicable period, including without limitation, any regulatory, stability,
validation or test batches manufactured during the applicable period.

Quantity Converted:  The total amount of Active Materials contained in the
Products manufactured with the Quantity Dispensed (including any additional
Products produced in accordance with Section 6.3(a) or 6.3(b)), delivered by
Patheon, and not rejected, recalled or returned in accordance with Section 6.1or
6.2 because of Patheon’s failure to perform the Manufacturing Services in
accordance with Specifications, cGMPs, and Applicable Laws. 

Within 60 days after the end of each Year, Patheon will prepare an annual
reconciliation of Active Materials on the reconciliation report form set forth
in Exhibit D including the calculation of the "Actual Annual Yield" or "AAY" for
the Product at the Manufacturing Site during the Year.  AAY is the percentage of
the Quantity Dispensed that was converted to Products and is calculated as
follows:

 

 

 

Quantity Converted during the Year

x

100%

Quantity Dispensed during the Year

 

 

After Patheon has produced a minimum of 25 successful commercial production
batches of Product or has produced commercial production batches for at least
six months at the Manufacturing Site (collectively, the "Target Yield
Determination Batches"), the parties will agree on the target yield for the
Product at the Manufacturing Site (each, a "Target Yield"). The Target Yield
will be revised annually to reflect the actual manufacturing experience as
agreed to by the parties.

(b)Shortfall Credit Calculation.  If the Actual Annual Yield falls more than
[***] below the respective Target Yield in a Year, then the shortfall for the
Year (the "Shortfall") will be calculated as follows:

[***]

(c)Credit for Shortfall.  If there is a Shortfall for a Product in a Year, then
Patheon will credit Client’s account for the amount of the Shortfall not later
than 60 days after the end of the Year. Each credit under this Section 2.2(c)
will be summarized on the reconciliation report form set forth in Exhibit
D.  Upon expiration or termination of a Product Agreement, any credit owing
under this Section with respect to any portion of a Year prior to the expiration
or termination of the Agreement will be paid to Client.  The Annual Shortfall,
if any, will be disclosed by Patheon on the reconciliation report form.



-  12  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

(d)Maximum Credit.  Patheon's liability for Active Materials calculated in
accordance with this Section 2.2 for any Product in a Year will not exceed, in
the aggregate, the Maximum Credit Value set forth in Schedule D to a Product
Agreement.

(e)No Material Breach.  It will not be a material breach of this Agreement by
Patheon under Section 8.2(a) if the Actual Annual Yield is less than the Target
Yield.

2.3                   Secondary Manufacturer.  Subject to the terms of this
Agreement, Patheon recognizes that Client may wish to use an additional
manufacturer to manufacture Product in order to, among other reasons, reduce or
spread Client’s business risk.  [***]

ARTICLE 3

CLIENT'S OBLIGATIONS

3.1                   Payment.

Client will pay Patheon for performing the Manufacturing Services according to
the Prices specified in Schedules B and C in a Product Agreement. These Prices
may be subject to adjustment under other parts of this Agreement.  Client will
also pay Patheon for any Bill Back Items.

3.2                   Active Materials and Qualification of Additional Sources
of Supply.

(a)Client will at its sole cost and expense deliver the Active Materials to
Patheon in accordance with Section 2.1(g). If applicable, Patheon and the Client
will reasonably cooperate to permit the import of the Active Materials to the
Manufacturing Site. Client’s obligation will include obtaining the proper
release of the Active Materials from the applicable Customs Agency and
Regulatory Authority. Client or Client’s designated broker will be the “Importer
of Record” for Active Materials imported to the Manufacturing Site. The Active
Materials and Client-Supplied Components will be held by Patheon on behalf of
Client as set forth in this Agreement and the risk of loss for the Active
Materials and Client-Supplied Components shall transfer to Patheon during any
time while the Active Materials are held by Patheon under this Agreement.  Title
to the Active Materials and Client-Supplied Components will at all times remain
the property of Client.  Any Active Materials received by Patheon will only be
used by Patheon to perform the Manufacturing Services. Client will be
responsible for paying for all rejected Product that arises from defects in the
Active Materials which could not be reasonably discoverable by Patheon using the
test methods set forth in the Specifications.

(b)If Client asks Patheon to qualify an additional source for the Active
Material or any Component, Patheon may agree to evaluate the Active Material or
Component to be supplied by the additional source to determine if it is suitable
for use in the Product. The parties will agree in writing on the scope of work
to be performed by Patheon at Client’s cost. For an Active Material, unless
otherwise agreed by the parties, this work at a minimum will include: (i)
laboratory testing to confirm the Active Material meets existing specifications;
(ii) manufacture of an experimental batch of Product that will be placed on





-  13  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

three months accelerated stability; and (iii) manufacture of three full-scale
validation batches that will be placed on concurrent stability (one batch may be
the registration batch if manufactured at full scale). Section 6.1(d) will apply
to all Product manufactured using the newly approved Active Material or
Component because of the limited material characterization that is performed on
additional sources of supply.

(c)Patheon will promptly advise Client if it encounters supply problems,
including delays and/or delivery of non-conforming Active Material or Components
from a Client designated additional source; and Patheon and Client will
cooperate to reduce or eliminate any supply problems from these additional
sources of supply. Client will be obligated to certify all Client designated
sources of supply on an annual basis at its expense and will provide Patheon
with copies of these annual certifications. If Patheon agrees to certify a
Client designated additional sources of supply on behalf of Client, it will do
so at Client’s expense subject to written agreement of the parties.     

  

ARTICLE 4 

CONVERSION FEES AND COMPONENT COSTS

4.1                   First Year Pricing.

The Price for the first Year will be listed in Schedules B and C in a Product
Agreement and will be subject to the adjustments set forth in Sections 4.2 and
4.3. In the event that there are changes to the underlying manufacturing,
packaging or testing assumptions set forth in Schedule B of the Product
Agreement that result in an increase or decrease in the cost of performing the
Manufacturing Services, the parties shall negotiate in good faith an amendment
to the Product Agreement adjusting the Price to account for such increase or
decrease.

4.2                   Price Adjustments – Subsequent Years’ Pricing.

After the first Year of the Product Agreement, Patheon may adjust the Price
effective January 1st of each Year as follows:

(a)Manufacturing and Stability Testing Costs. For Products manufactured in the
United States or Puerto Rico, Patheon may adjust the conversion cost of the
Price and the annual stability testing costs for inflation, based upon the
preliminary number for any increase in the Producer Price Index pcu325412325412
for Pharmaceutical Preparation Manufacturing (“PPI”) published by the United
States Department of Labor, Bureau of Labor Statistics in August of the
preceding Year compared to the final number for the same month of the Year prior
to that, unless the parties otherwise agree in writing.  On or before November
30 of each Year, Patheon will give Client a statement setting forth the
calculation for the inflation adjustment to be applied in calculating the Price
for the next Year. For Products manufactured outside the United States or Puerto
Rico, Patheon may similarly adjust the Price for inflation using an inflation
index to be agreed by the parties in a Product



-  14  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

Agreement.      Notwithstanding the foregoing, annual Price increases under this
Section 4.2(a) shall be the lesser of (i) the Price adjustment calculated in
accordance with this Section 4.2(a) and the applicable inflation index, and (ii)
[***].

(b)Component Costs.  If Patheon incurs an increase in Component (other than
Client-Supplied Component) costs during the Year, it may increase the Price for
the next Year to pass through the additional Component costs at Patheon’s cost;
provided, that such increased Component costs are still in effect during the
next Year.  On or before November 30 of each Year, Patheon will give Client
information about the increase in Component costs which will be applied to the
calculation of the Price for the next Year to reasonably demonstrate that the
Price increase is justified; provided, that Patheon will not be required to give
information to Client that is subject to obligations of confidentiality between
Patheon and its suppliers.

(c)Pricing Basis.  Client acknowledges that the Price in any Year is quoted
based upon the Minimum Order Quantity and the Annual Volume specified in
Schedule B to a Product Agreement.  For greater certainty, if Patheon and Client
agree that the Minimum Order Quantity will be reduced or the Annual Volume in
the lowest tier will not be ordered in a Year whether as a result of a decrease
in estimated Annual Volume or otherwise and, as a result of the reduction,
Patheon demonstrates to Client that its costs to perform the Manufacturing
Services or to acquire the Components for the Product will increase on a per
unit basis (including the amount of the increase), then the parties shall
negotiate in good faith an amendment to the Product Agreement adjusting the
Price by an amount sufficient to absorb the documented increased costs.  On or
before November 30 of each Year, Patheon will give Client a statement setting
forth the information to be applied in calculating those cost increases for the
next Year.  Patheon will not be required to give information to Client that is
subject to obligations of confidentiality between Patheon and its suppliers.

(d)Adjustments Due to Currency Fluctuations.  If the parties agree in a Product
Agreement to invoice in a currency other than the local currency for the
Manufacturing Site, Patheon will adjust the Price to reflect currency
fluctuations.  The adjustment will be calculated after all other annual Price
adjustments under this Section 4.2 have been made.  The adjustment will
proportionately reflect the increase or decrease, if any, in the Set Exchange
Rate compared to the Set Exchange Rate established for the prior Year or the
Initial Set Exchange Rate, as the case may be.  An example of the calculation of
the price adjustment (for a Canadian Manufacturing Site invoiced in USD) is set
forth in Exhibit E.

(e)Tier Pricing (if applicable). The pricing in Schedule B of a Product
Agreement is set forth in Annual Volume tiers based upon the Client’s volume
forecasts under Section 5.1.  The Client will be invoiced during the Year for
the unit price set forth in the Annual Volume tier based on the 18 month
forecast provided in September of the previous Year.  Within 30 days after the
end of each Year or of the termination of the Agreement, Patheon will send
Client a reconciliation of the actual volume of Product ordered by the Client
during the Year with the pricing tiers.  If Client has overpaid during the Year,
Patheon will issue a credit to the Client for the amount of the overpayment
within 60 days after the end of the Year or will issue payment to the Client for
the overpayment within 60 days after the termination of



-  15  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

the Agreement.  If Client has underpaid during the Year, Patheon will issue an
invoice to the Client under Section 5.6 for the amount of the underpayment
within 60 days after the end of the Year or termination of the Agreement.  If
Client disagrees with the reconciliation, the parties will work in good faith to
resolve the disagreement amicably. If the parties are unable to resolve the
disagreement within 30 days, the matter will be handled under Section 12.1.
      

(f) For all Price adjustments under this Section 4.2, Patheon will deliver to
Client on or before November 30 of each Year a proposed revised Schedule B to
the Product Agreement for Client’s review and approval, such revised Schedule B
to be effective for Product delivered on or after the first day of the next
Year.

4.2.1     Price Adjustment due to Volume Changes from Yearly Forecast Volumes
for Sterile Products. 

On the execution of a Product Agreement, Client will give to Patheon a forecast
of the volume of Product required for the first two Years of the Product
Agreement (the “Yearly Forecast Volume” or “YFV”) that will become part of the
Product Agreement. If at the end of the first Year the aggregate actual volume
of Product ordered by Client and invoiced by Patheon under Section 5.5 (“Actual
Yearly Volume” or “AYV”) during the Year is less than the YFV as set out in the
Product Agreement, then Client will pay Patheon for its non-absorbed fixed
manufacturing costs incurred during the Year in an amount to be determined as
follows:

[***]

On or before June 10 of each Year, the parties will agree on the YFV for the
next two Years of the Product Agreement on a rolling forward basis.  The
forecast of the volume of Product for the second Year may not vary by more than
[***] from the original YFV for the second Year.  Once agreed, the YFV for the
next Year will become binding on the parties and any amount due to Patheon will
be determined as set forth above.

4.3                   Price Adjustments – Current Year Pricing.

During any Year, the Prices set out in Schedule B of a Product Agreement will be
adjusted as follows:

Extraordinary Increases in Component Costs.  If, at any time, market conditions
result in Patheon's cost of Components (other than Client-Supplied Components)
being materially greater than normal forecasted increases, then the parties will
negotiate in good faith an amendment to the Product Agreement to adjust the
Price for any affected Product to compensate it for the increased Component
costs.  Changes materially greater than normal forecasted increases will have
occurred if: (i) the cost of a Component increases by [***] of the cost for that
Component upon which the most recent Price or fee quote was based; or (ii) the
aggregate cost for all Components required to manufacture a Product increases by
[***] of the total Component costs for the Product upon which the most recent
fee quote was based.  If Component costs have been previously adjusted to
reflect



-  16  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

an increase in the cost of one or more Components, the adjustments set out in
(i) and (ii) above will operate based on the last cost adjustment for the
Components.

For a Price adjustment under this Section 4.3, Patheon will deliver to Client a
proposed revised Schedule B to the Product Agreement and budgetary pricing
information, adjusted Component costs or other documents reasonably sufficient
to demonstrate that a Price adjustment is justified.  Patheon will have no
obligation to deliver any supporting documents that are subject to obligations
of confidentiality between Patheon and its suppliers.  The revised Price will be
effective for any Product delivered on or after the first day of the month
following the parties’ execution of an amendment to the Product Agreement.

4.4                   Adjustments Due to Technical Changes or Regulatory
Authority Requirements.

Amendments to the Specifications or the Quality Agreement requested by Client
will be implemented only following a technical and cost review that Patheon will
perform at Client’s cost and are subject to Client and Patheon reaching
agreement on Price changes required because of the amendments.  Amendments to
the Specifications, the Quality Agreement, or the Manufacturing Site requested
by Patheon will only be implemented following a technical and cost review that
Patheon will perform at Patheon’s cost and are subject to the written approval
of Client, the approval not to be unreasonably withheld, conditioned or delayed,
and subject to any necessary approvals by Regulatory Authorities.  If Client
accepts a proposed Price change, the proposed change in the Specifications or
the Quality Agreement and the associated scope of work will be implemented at
Client’s cost, and the Price change will become effective, only for those orders
of Product that are manufactured under the revised Specifications.  In addition,
Client agrees to purchase, at Patheon's cost (including all costs incurred by
Patheon for the purchase and handling of the Inventory), all Inventory held
under the  previous Specifications and purchased or maintained by Patheon in
order to fill Firm Orders or under Section 5.2, if the Inventory can no longer
be used under the revised Specifications.  Open purchase orders for Components
no longer required under any revised Specifications that were placed by Patheon
with suppliers in order to fill Firm Orders or under Section 5.2 will be
cancelled where possible, but if the orders may not be cancelled without
penalty, they will be assigned to and paid for by Client. Additional payments or
price increases may also be required to compensate Patheon for fees and other
expenses incurred by Patheon to comply with Regulatory Authority requirements
which apply to the Manufacturing Services specific to Client Products, with such
additional payments or price increases to be implemented only upon written
approval of Client, which shall not be unreasonably withheld, conditioned or
delayed.

4.5                   Multi-Country Packaging Requirements.    

If Client decides to have Patheon perform Manufacturing Services for the Product
for countries outside the Territory, then Client will inform Patheon of the
packaging requirements for each new country and Patheon will prepare a quotation
for consideration by Client of any additional costs for Components (other than
Client-Supplied Components) and the changeover fees for the Product destined for
each new country.  The agreed additional packaging requirements and related
packaging costs and change over fees will be set out in a written amendment to
this Agreement.



-  17  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

ARTICLE 5 

ORDERS, SHIPMENT, INVOICING, PAYMENT

5.1Orders and Forecasts.    

(a)Long Term Forecast.  When each Product Agreement is executed, Client will
give Patheon a non-binding five year forecast of Client’s volume requirements
for the Product for each Year during the term of the Product Agreement (the
“Long Term Forecast”).  The Long Term Forecast will thereafter be updated
annually on the anniversary of the Agreement effective date during the Initial
Product Term.  If Patheon is unable to accommodate any portion of the Long Term
Forecast, it will notify Client and the parties will agree on any revisions to
the forecast.

(b)Rolling 18 Month Forecast.  When each Product Agreement is executed, Client
will give Patheon a non-binding 18 month forecast of the volume of Product that
Client expects to order in the first 18 months of commercial manufacture of the
Product.  This forecast will then be updated by Client on or before the tenth
day after the start of a new calendar quarter on a rolling forward
basis.  Client will update the forecast forthwith if it determines that the
volumes estimated in the most recent forecast have changed by more than [***].
The most recent 18 month forecast will prevail. Unless otherwise agreed in the
Product Agreement, the first three months of this updated forecast will be
considered binding firm orders.

(c)Firm Orders.  Concurrent with the 18 month forecast, Client will issue a new
firm written order for the binding portion of such forecast in the form of a
purchase order or otherwise (“Firm Order”) by Client to purchase and, when
accepted by Patheon, for Patheon to manufacture and deliver the agreed quantity
of the Products. The Delivery Date will not be less than 90 days following the
first day of the next calendar month following the date that the Firm Order is
submitted. Firm Orders submitted to Patheon will specify Client's purchase order
number, quantities by Product type, delivery schedule, and any other elements
necessary to ensure the timely manufacture and shipment of the Products.  Any
terms in any PO, sales order, invoice or other notice submitted by either party
to the other party that are different from or additional to the provisions
hereof or in the applicable Product Agreement shall be null and void
notwithstanding Patheon’s delivery of, and Client’s acceptance of, Product under
any PO, sales order, invoice or other notice containing such terms. The
quantities of Products ordered in those written orders will be firm and binding
on Client and may not be reduced by Client after the written order is accepted
by Patheon; provided, that the parties may adjust the quantity of Product
ordered in a written order upon mutual written agreement.

(d)Acceptance of Firm Order. Patheon will accept Firm Orders by sending an
acknowledgement to Client within ten Business Days of its receipt of the Firm
Order.  The acknowledgement will include, subject to confirmation from the
Client, the Delivery Date for the Product ordered. The Delivery Date may be
amended by agreement of the parties or as set forth in Section 2.1(f). If
Patheon fails to acknowledge receipt of a Firm Order



-  18  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

within the ten Business Day period, the Firm Order will be deemed to have been
accepted by Patheon.

(e)Cancellation of a Firm Order.  If Client cancels a Firm Order, Client will
pay Patheon [***].  The parties may delay the Delivery Date of a Firm Order upon
written agreement, and any such agreed delay will not be considered a
cancellation. 

(f)Zero Volume Forecast. If Client forecasts zero volume for a period of nine
successive months during the term of a Product Agreement (the “Zero Forecast
Period”), then Patheon will have the option, at its sole discretion, to provide
a 30 day notice to Client of Patheon’s intention to terminate the Product
Agreement on a stated day.  Client thereafter will have 30 days to withdraw the
zero forecast and re-submit an updated 18 month forecast other than a zero
volume forecast.  In the alternative, upon request by Client, Client and Patheon
shall negotiate in good faith other commercially reasonable terms and conditions
on which the Product Agreement will remain in effect.  If Client has not
submitted an updated 18 month forecast or initiated good faith negotiations with
Client during the 30-day notice period, then Patheon will have the right to
terminate the Product Agreement at the end of the 30 day notice period.

 

5.2                   Reliance by Patheon.

(a)Client understands and acknowledges that Patheon will rely on the Firm Orders
and rolling forecasts submitted under Sections 5.1(a) and (b) in ordering the
Components (other than Client-Supplied Components) required to meet the Firm
Orders.  In addition, Client understands that to ensure an orderly supply of the
Components, Patheon may want to purchase the Components in sufficient volumes to
meet the production requirements for Products during part or all of the
forecasted periods referred to in Section 5.1(a) or to meet the production
requirements of any longer period agreed to by Patheon and Client. 
[***]  Client will give Patheon written authorization to order Components for
any launch quantities of Product requested by Client which will be considered a
Firm Order when accepted by Patheon. 

(b)Client will reimburse Patheon for the cost of Components ordered by Patheon
under Firm Orders or under Section 5.2(a) that are not included in finished
Products manufactured for Client within six months after the forecasted month
for which the purchases have been made (or for a longer period as the parties
may agree) or if the Components are rendered obsolete due to changes in artwork
or applicable regulations during the period (collectively, “Obsolete Stock”).
[***].  If any non-expired Components are used in Products subsequently
manufactured for Client or in third party products manufactured by Patheon,
Client will receive credit for any costs of those Components previously paid to
Patheon by Client.

(c)If Client has exercised its option to take possession of Obsolete Stock and
fails to do so within 12 months of purchase or, in the case of the delivery of
conforming finished Product not accepted by Client within one month of batch
release, Client will pay Patheon [***] for storing the Components or finished
Product.  Storage fees for Components or Product which contain controlled
substances or require refrigeration will be charged [***].  Storage fees are
subject to a one pallet minimum charge per month.  Patheon may ship finished
Product held by it longer than one month to the Client at Client’s expense on 14
days’ written notice to the Client.



-  19  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

5.3                   Minimum Orders.

Client may order Manufacturing Services for batches of Products only in
multiples of the Minimum Order Quantities as set out in Schedule B to a Product
Agreement.

5.4                   Delivery and Shipping.

The Product will be delivered to Client after it has been manufactured by
Patheon, released to the Client by Patheon, and released by Client. Delivery of
Products will be made EXW (Incoterms 2010) Patheon’s shipping point unless
otherwise agreed in a Product Agreement.  Risk of loss or of damage to Products
will remain with Patheon until Patheon loads the Products onto the carrier’s
vehicle for shipment at the shipping point at which time risk of loss or damage
will transfer to Client. Patheon will, in accordance with Client’s instructions
and as agent for Client, at Client’s risk, arrange for shipping to be paid by
Client. Client will arrange for insurance and will select the freight carrier
used by Patheon to ship Products and may monitor Patheon’s shipping and freight
practices as they pertain to this Agreement.  Products will be transported in
accordance with the Specifications.

5.5                   Invoices and Payment.

Invoices will be sent by email to accounting@tesarobio.com, or to such other
email address as may be notified by Client in writing from time to
time.  Invoices will be issued when the manufactured Product is manufactured and
released by both Patheon and the Client.  Patheon will also submit to Client,
with each shipment of Products, a duplicate copy of the proposed invoice
covering the shipment to be issued once the shipment is released by
Client.  Patheon will also give Client an invoice covering any Inventory or
Components which are to be purchased by Client under Section 5.2 of this
Agreement.  Each invoice will, to the extent applicable, identify Client’s
Manufacturing Services purchase order number, Product numbers, names and
quantities, unit price, freight charges, and the total amount to be paid by
Client.  Client will pay all invoices within 30 days of the date of
invoice.  Patheon shall transmit the invoice on the date of issue to the email
address specified above.  If any portion of an invoice is disputed, the Client
will pay Patheon for the undisputed amount and the parties will use good faith
efforts to reconcile the disputed amount as soon as practicable.  Interest on
undisputed past due accounts will accrue [***]. 

ARTICLE 6 

PRODUCT CLAIMS AND RECALLS

6.1                   Product Claims.

(a)Product Claims.  Client has the right to reject any portion of any shipment
of Products that deviates from the Specifications, cGMPs, or Applicable Laws,
without invalidating any remainder of the shipment.  Client will inspect the
Products manufactured by Patheon promptly upon receipt and will give Patheon
written notice (a "Deficiency Notice") of all claims for Products that deviate
from the Specifications, cGMPs, or Applicable Laws, within [***] after Client’s
receipt thereof (or, in the case of any defects not reasonably susceptible to
discovery upon receipt of the Product, within [***] after discovery by Client,
but not after the expiration date of the Product).  Should Client fail to give
Patheon the Deficiency Notice within the applicable [***] period, then the
delivery will be deemed to have been accepted by Client



-  20  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

on the [***] after delivery or discovery, as applicable.  Except for latent
defects, Patheon will have no liability for any deviations for which it has not
received notice within the applicable [***] period.

(b)Determination of Deficiency.  Upon receipt of a Deficiency Notice, Patheon
will have ten days to advise Client by notice in writing of its position
relative to the contents of the Deficiency Notice.  If Client and Patheon fail
to agree within ten days after Patheon's notice to Client as to whether any
Products identified in the Deficiency Notice deviate from the Specifications,
cGMPs, or Applicable Laws, then the parties will mutually select an independent
laboratory to evaluate if the Products deviate from the Specifications, cGMPs,
or Applicable Laws.  This evaluation will be binding on the parties. If the
evaluation certifies that any Products deviate from the Specifications, cGMPs,
or Applicable Laws, then such Product shall be deemed rejected by Client and
Patheon will be responsible for the cost of the evaluation.  If the evaluation
does not so certify for any of the Products, then Client will be deemed to have
accepted delivery of the Products on the [***] after delivery (or, in the case
of any defects not reasonably susceptible to discovery upon receipt of the
Product, on the [***] after discovery thereof by Client, but not after the
expiration date of the Product) and Client will be responsible for the cost of
the evaluation.

(c)Shortages and Price Disputes.  Claims for shortages in the amount of Products
shipped by Patheon or other deviations from the applicable Firm Order, or a
Price dispute, will be dealt with by reasonable agreement of the parties. Any
claim for a shortage or other deviation or a Price dispute will be deemed waived
if it has not been presented within [***] of the date of invoice. 

(d)Product Rejection for Finished Product Specification Failure. Internal
process specifications will be defined and agreed upon.  If Patheon manufactures
Product in accordance with the agreed upon process specifications, the batch
production record, and Patheon’s standard operating procedures for
manufacturing, but a batch or portion of batch of Product does not meet a
finished Product specification, Client will pay Patheon the applicable fee per
unit for the non-conforming Product. The API in the non-conforming Product will
be included in the “Quantity Converted” for purposes of calculating the “Actual
Annual Yield” under Section 2.2(a).

6.2                   Product Recalls and Returns.

(a)Records and Notice.  Patheon and Client will each maintain records necessary
to permit a Recall of any Products delivered to Client or customers of
Client.  Each party will promptly notify the other by telephone (to be confirmed
in writing) of any information which might affect the marketability, safety or
effectiveness of the Products or which might result in the Recall or seizure of
the Products.  Upon receiving this notice or upon this discovery, each party
will stop making any further shipments of any applicable Product(s) in its
possession or control until a decision has been made whether a Recall or some
other corrective action is necessary.  The decision to initiate a Recall or to
take some other corrective action, if any, will be made and implemented by
Client.  "Recall" will mean any action (i) by Client to recover title to or
possession of quantities of the Products sold or shipped to third parties
(including, without limitation, the voluntary withdrawal of Products from the
market); or (ii) by any Regulatory Authorities to detain or destroy any of the
Products.  Recall will also include any action by either party to refrain from
selling or shipping quantities of the Products to third parties which would be
subject to a Recall if sold or shipped.

(b)Cooperation.  If (i) any Regulatory Authority issues a directive, order or a
written request that any Product be Recalled, (ii) a court of competent
jurisdiction orders a Recall, or (iii) Client determines



-  21  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

that any Product should be Recalled or that a "Dear Doctor" letter is required
for any Product, Patheon will co-operate as reasonably required by Client and
pursuant to all Applicable Laws.

(c)Product Returns.  Client will have the responsibility for handling customer
returns of the Products.  Patheon will give Client any assistance that Client
may reasonably require to handle the returns.

6.3                   Patheon’s Responsibility for Defective and Recalled
Products.

(a)Defective Product.  If Client rejects Products under Section 6.1 and the
deviation is determined to have arisen from Patheon’s failure to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, or
Applicable Laws, Patheon will credit Client’s account for Patheon’s invoice
price for the defective Products.  If Client previously paid for the defective
Products, Patheon will promptly, at Client’s election, either: (i) refund the
invoice price for the defective Products; (ii) offset the amount paid against
other amounts due to Patheon hereunder; or (iii) replace the Products with
conforming Products, provided that Patheon is able to  manufacture replacement
Product at the same Manufacturing Site as that of the rejected Products, without
Client being liable for payment therefor under Section 3.1, and contingent upon
the receipt from Client of all Active Materials and Client-Supplied Components
(the cost of which shall be subject to reimbursement by Patheon under the yield
calculation and subject to the Maximum Credit Value) required for the
manufacture of the replacement Products.  For greater certainty, Patheon’s
responsibility for any loss of Active Materials in defective Product will be
captured and calculated in the Active Materials Yield under Section 2.2. 

(b)Recalled or Returned Product.  If a Recall or return results from, or arises
out of, a failure by Patheon to perform the Manufacturing Services in accordance
with the Specifications, cGMPs, or Applicable Laws, Patheon will be responsible
for Client’s documented expenses of the Recall or return and  Patheon will
promptly, at Client’s election, either: (i) refund the invoice price for the
defective Products; (ii) offset the amount paid against other amounts due to
Patheon hereunder; or (iii) replace the Recalled or returned Products
with  conforming Products, provided that Patheon is able to manufacture
replacement Product at the same Manufacturing Site as that of the Recalled or
returned Products, without Client being liable for payment therefor under
Section 3.1, and contingent upon the receipt from Client of all Active Materials
and Client-Supplied Components (the cost of which shall be subject to
reimbursement by Patheon under the yield calculation and subject to the Maximum
Credit Value) required for the manufacture of the replacement Products.  For
greater certainty, Patheon’s responsibility for any loss of Active Materials in
Recalled Product will be captured and calculated in the Active Materials Yield
under Section 2.2.  In all other circumstances, Recalls, returns, or other
corrective actions will be made at Client's cost and expense.    Notwithstanding
anything to the contrary in this Agreement, Patheon will only be required to
replace or refund any batch or portion of a batch of recalled Product and will
only be liable for Active Material contained therein to the extent the Product
is unsold, returned, destroyed or otherwise disposed of by Client in accordance
with the terms of this Agreement.  The quantity of API contained in this Product
will be included in the Quantity Dispensed but not in the Quantity Converted for
purposes of calculating the Shortfall in Section 2.2(b).

(c)Except as set forth in Sections 6.3(a) and (b) above, Sections 6.4 and 6.5
below or Section 10.3 below, or as otherwise specified in this Agreement or a
Product Agreement, Patheon will not be liable to Client nor have any
responsibility to Client for any deficiencies in, or other liabilities
associated with, any Product manufactured by it (collectively, "Product
Claims").  For greater certainty but not limitation, Patheon will have no
obligation for any Product Claims to the extent the Product Claim (i) is caused
by



-  22  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

deficiencies in the Specifications, the safety, efficacy, or marketability of
the Products or any distribution thereof, (ii) results from a defect in a
Component that is not reasonably discoverable by Patheon using the test methods
set forth in the Specifications prior to use of the applicable Component in the
performance of the Manufacturing Services, (iii) results from a defect in the
Active Materials, Client-Supplied  Components or Components supplied by a Client
designated additional source that is not reasonably discoverable by Patheon
using the test methods set forth in the Specifications, (iv) is caused by
actions of Client or third parties occurring after the Product is shipped by
Patheon under Section 5.4, (v) is due to packaging design or labelling defects
or omissions for which Patheon has no responsibility, (vi) is due to any
unascertainable reason despite Patheon having performed the Manufacturing
Services in accordance with the Specifications, cGMPs, and Applicable Laws, or
(vii) is due to any other breach by Client of its obligations under this
Agreement. 

6.4                   Disposition of Defective or Recalled Products.

Client will not dispose of any damaged, defective, returned, or Recalled
Products for which it intends to assert a claim against Patheon without
Patheon’s prior written authorization to do so.  Alternatively, Patheon may
instruct Client to return the Products to Patheon.  Patheon will bear the cost
of disposition for any damaged, defective, returned or Recalled Products for
which it bears responsibility under Section 6.3.  In all other circumstances,
Client will bear the cost of disposition, including all applicable fees for
Manufacturing Services, for any damaged, defective, returned, or Recalled
Products.

6.5                   Healthcare Provider or Patient Questions and Complaints.

Client will have the sole responsibility for responding to questions and
complaints from its customers.  Questions or complaints received by Patheon from
Client's customers, healthcare providers or patients will be promptly referred
to Client.  Patheon will co-operate as reasonably required to allow Client to
determine the cause of and resolve any questions and complaints.  This
assistance will include follow-up investigations, including testing.  In
addition, Patheon will give Client all agreed upon information that will enable
Client to respond properly to questions or complaints about the Products as set
forth in the Quality Agreement.  Unless it is determined that the cause of the
complaint resulted from a failure by Patheon to perform the Manufacturing
Services in accordance with the Specifications, cGMPs, and Applicable Laws, all
costs incurred under this Section 6.5 will be borne by Client.

6.6                   Sole Remedy.

Except for the indemnity set forth in Section 10.3 and subject to the
limitations set forth in Sections 10.1 and 10.2, the remedies described in this
Article 6 will be Client’s sole remedy for any failure by Patheon to provide the
Manufacturing Services in accordance with the Specifications, cGMPs, and
Applicable Laws.



-  23  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

ARTICLE 7 

CO-OPERATION

7.1                   Governance Committee.

(a)Composition.  Within 30 days of execution of the Agreement, the parties will
form a Governance Committee (the “Committee”). The Committee will consist of up
to three (3) representatives from each party, including the Primary Contact
(“PC”) and Quality Representative from each party. The Committee will provide a
forum for routine communication and discussion of Agreement deliverables and
responsibilities.

(b)Meetings.  During the term of this Agreement, the Committee will schedule and
hold routine meetings, at defined intervals acceptable to the Committee, but no
less frequently then quarterly, with a minimum of two (2) face-to-face meetings
annually. The PCs at each party will develop agendas as well as supporting
material requirements; define required participation; and generate meeting notes
for distribution. The parties will each bear all expenses of their
representatives relative to their participation both on the Committee, and in
the meetings of the Committee. Nothing prevents the Committee, or its respective
members, from meeting on an ad hoc basis as required.

(c)Responsibilities.  The Committee shall undertake the following
responsibilities:

(i)Review the most current forecasts and Firm Orders to ensure alignment on
Agreement deliverables.

(ii)Review current status of all applicable critical Inventories, Active
Materials, Product batches, packaged Product batches, and any other items deemed
appropriate by the Committee.

(iii)Act as a forum for discussion of operational, technical, and quality
issues, and any and all other relationship-driven issues as required.

(iv)Advise the parties regarding activities involved in day-to-day, tactical
operations. The Committee will involve additional subject matter experts from
each party as required to address specific activities and decisions.

(v)Recommend creation and resourcing of sub-teams as required to address
specific issues.

(d)Committee Designation Contact List.  The individual members of the Committee
are set forth below.  Each party may change any of its representatives to the
Committee upon prior written notice to the other party.

 

 

 

 

Patheon

Client

Primary Contact

[***]

[***]

Quality Representative

[***]

[***]

Technical Representative

[***]

[***]



-  24  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

7.2                   Governmental Agencies.

Subject to Section 7.8, each party may communicate with any governmental agency
regarding the Products, including, but not limited to Regulatory Authorities
responsible for granting Regulatory Approval for the Products, if, in the
reasonable opinion of that party's counsel, the communication is necessary to
comply with the terms of this Agreement or the requirements of Applicable
Laws.  Each party shall promptly notify the other party of such communications
regarding the Products, and upon request, shall provide copies to the other
party of any such written communications with government agencies.

7.3                   Records and Accounting by Patheon.

Patheon will keep records of the manufacture, testing, and shipping of the
Products, and retain samples of the Products as are necessary to comply with
cGMPs, the Specifications, the Quality Agreement and other requirements
applicable to Patheon, as well as to assist with resolving Product complaints
and other similar investigations.  Unless otherwise agreed to in the Quality
Agreement, copies of the records and samples will be retained for one year
following the date of Product expiry, or longer if required by Applicable Laws,
following which time Client will be contacted concerning the delivery and
destruction of the documents and/or samples of Products.  Patheon reserves the
right to destroy or return to Client, at Client’s sole expense, any document or
samples for which the retention period has expired if Client fails to arrange
for destruction or return within 30 days of receipt of notice from
Patheon.  Client is responsible for retaining samples of the Products necessary
to comply with Applicable Laws.

7.4                   Inspection.

Client may inspect Patheon reports, records, standard operating procedures, and
other documentation related to the Manufacturing Services and this Agreement
during normal business hours and with reasonable advance notice, provided that a
Patheon representative must be present during the inspection.

7.5                   Access.

Patheon will give Client reasonable access at agreed times to the areas of the
Manufacturing Site in which the Active Materials and Components are held, and in
which the Products are manufactured, packaged, stored, handled, or shipped to
permit Client to verify that the Manufacturing Services are being performed in
accordance with the Specifications, cGMPs, and Applicable Laws.  With the
exception of for-cause audits, Client generally will be allowed one such audit
per Year per Product and/or Product Agreement, lasting no more than two days,
and involving no more than two auditors.  Client





-  25  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

may request additional audits, additional audit days, or the participation of
additional auditors subject to payment to Patheon of a fee of [***], except that
additional audits shall be allowed, and these additional fees shall not apply,
in the event of a for-cause audit by Client.  The right of access set forth in
Sections 7.4 and 7.5 generally does not include a right to access or inspect
Patheon’s financial records, except that Client shall have the right to conduct
a for-cause audit of Patheon’s financial records.

7.6                   Notification of Regulatory Inspections.

Patheon will notify Client within one Business Day of any inspections by any
Authority involving the Products.  Patheon will also notify Client of receipt of
any FDA Form 483 s, Establishment Inspection Reports, warning letters, or other
inspectional findings that relate to the Products. Patheon shall promptly
provide [redacted] copies of such inspection-related documents to Client and
grant Client a reasonable opportunity to review and comment on Patheon’s
proposed responses to the same.

7.7                   Reports. Upon request, Patheon will supply on an annual
basis all Product data in its control, including release test results, complaint
test results, and all investigations (in manufacturing, testing, and storage),
that Client reasonably requires in order to complete any filing under any
applicable regulatory regime, including any Annual Report that Client is
required to file with the FDA.  Any additional data or report requested by
Client beyond the scope of cGMPs and customary FDA, EMA and Health Canada
requirements will be subject to an additional fee to be agreed upon between
Patheon and the Client.

7.8                   Regulatory Filings.

(a)         Regulatory Approval.  Client will have the sole responsibility at
Client’s expense for filing all documents with all Regulatory Authorities and
taking any other actions that may be required for the receipt or maintenance of
Regulatory Authority approval for the commercial manufacture, distribution and
sale of the Products (“Regulatory Approval”).  Patheon will assist Client, to
the extent consistent with Patheon’s obligations under this Agreement, to obtain
Regulatory Authority approval for the commercial manufacture, distribution and
sale of all Products as quickly as reasonably possible.

 

(b)         Verification of Data.  Prior to filing any documents with any
Regulatory Authority that incorporate data generated by Patheon, Client will
give Patheon a copy of the documents incorporating this data to give Patheon the
opportunity to verify the accuracy and validity of those documents as they
relate to Patheon generated data. Patheon generally requires 21 days to perform
this review but the parties may agree to a shorter time for the review as
needed.

 

(c)         Verification of CTD.  Prior to filing with any Regulatory Authority
any documentation which is or is equivalent to the Quality Module (Drug Product
Section) of the Common Technical Document (all such documentation herein
referred to as “CTD”) related to any Regulatory Approval, such as a New Drug
Application, Abbreviated New Drug Application or Biologics License Application
in the U.S., or Marketing Authorisation Application in the E.U., Client will
give Patheon a copy of relevant portions of the CTD as well as all supporting
documents which have been relied upon to prepare relevant portions of the
CTD.  The purpose of providing this information is to permit Patheon to verify
that the relevant portions of the CTD accurately describe the validation or
scale-up work that Patheon has performed and the manufacturing processes that
Patheon will perform under this Agreement.  Patheon generally requires 21 days
to perform





-  26  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

this review but the parties may agree to a shorter time for the review as
needed. Client will give Patheon copies at the time of submission of CTD
information that is relevant to Manufacturing Services for the Product.

 

(d)         Deficiencies.  If Patheon reasonably determines that any of the
information given by Client under clauses (b) and (c) above is inaccurate or
deficient in any manner whatsoever (the "Deficiencies"), Patheon will notify
Client in writing of the Deficiencies.  The parties will work together to
resolve the Deficiencies prior to any pre-approval inspection.

 

(e)         Client Responsibility.  For clarity, the parties agree that in
reviewing the documents referred to in clause (b) and (c) above, Patheon’s role
will be limited to verifying the accuracy of the description of the work
undertaken or to be undertaken by Patheon.  Subject to the foregoing, Patheon
will not assume any responsibility for the accuracy of any application for
receipt of an approval by a Regulatory Authority.  The Client is solely
responsible for the preparation and filing of the application for approval by
the Regulatory Authority and any relevant costs will be borne by the Client.

 

(f)         Inspection by Regulatory Authorities.  If Client does not give
Patheon the documents requested under subsections (b) and (c) above within the
time specified and if Patheon reasonably believes that Patheon’s standing with a
Regulatory Authority may be jeopardized as a result, Patheon may delay or
postpone any inspection by the Regulatory Authority until Patheon has reviewed
the requested documents and is satisfied with their contents.

 

(g)         Pharmacovigilance.  Client will be responsible, at its expense, for
all pharmacovigilance obligations for the Products pursuant to Applicable
Laws.  To the extent Patheon receives information regarding an adverse event
related to a Product, Patheon shall collect and promptly forward this adverse
event information to Client.  Patheon will cooperate as reasonably required to
allow Client to follow up on any such adverse events to fulfill Client’s
obligations under Applicable Laws.

 

(h)         No Patheon Responsibility.  Patheon will not assume any
responsibility for the accuracy or cost of any application for Regulatory
Approval. If a Regulatory Authority, or other governmental body, requires
Patheon to incur fees, costs or activities in relation to the Products which
Patheon considers unexpected and extraordinary, then Patheon will notify Client
in writing and the parties will discuss in good faith appropriate mutually
acceptable actions, including fee/cost sharing, or termination of all or any
part of this Agreement.  Patheon will not be obliged to undertake these
activities or to pay for the fees or costs if, in Patheon’s sole discretion,
doing so is commercially inadvisable for Patheon.

 

 

ARTICLE 8 

TERM AND TERMINATION

8.1                   Initial Term.

This Agreement will become effective as of the Effective Date and will continue
until December 31, 2019 (the "Initial Term"), unless terminated earlier by one
of the parties in accordance herewith.  This Agreement will automatically renew
after the Initial Term for successive terms of two Years each if there is a
Product Agreement in effect, unless Patheon gives written notice to Client of
its intention





-  27  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

to terminate this Agreement at least 12 months prior to the end of the then
current term or Client gives written notice to Patheon of its intention to
terminate this Agreement at least six months prior to the end of the then
current term. In any event, the legal terms and conditions of this Agreement
will continue to govern any Product Agreement in effect as provided in Section
1.2. The first Product Agreement will have an initial term that runs
concurrently with the Initial Term and each other Product Agreement will have an
initial term of three Years from the start of commercial manufacture at the
Manufacturing Site for the Product unless the parties agree to a different
number of Years in the applicable Product Agreement (each, an “Initial Product
Term”). Product Agreements will automatically renew after the Initial Product
Term for successive terms of two Years each unless either party gives written
notice to the other party of its intention to terminate the Product Agreement at
least 12 months prior to the end of the then current term.  



-  28  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

8.2                   Termination for Cause.

(a)Either party at its sole option may terminate this Agreement or a Product
Agreement upon written notice where the other party has failed to remedy a
material breach of any of its representations, warranties, or other obligations
under this Agreement or the Product Agreement within 60 days following receipt
of a written notice (the "Remediation Period") of the breach from the aggrieved
party that expressly states that it is a notice under this Section 8.2(a) (a
"Breach Notice").   The termination of a Product Agreement under this Section
8.2(a) will not affect any other Product Agreements where there has been no
material breach of the other Product Agreements. 

(b)Either party at its sole option may immediately terminate this Agreement or a
Product Agreement upon written notice, but without prior advance notice, to the
other party if: (i) the other party is declared insolvent or bankrupt by a court
of competent jurisdiction; (ii) a voluntary petition of bankruptcy is filed in
any court of competent jurisdiction by the other party; or (iii) this Agreement
or a Product Agreement is assigned by the other party for the benefit of
creditors.

(c)Client may terminate this Agreement or a Product Agreement upon 30 days'
prior written notice if any Authority takes any action, or raises any objection,
that prevents Client from importing, exporting, purchasing, or selling the
Product.  But if this occurs, Client must still fulfill all of its obligations
under Section 8.4 below and under any Capital Equipment Agreement regarding the
Product.

(d)Patheon may terminate this Agreement or a Product Agreement upon six months'
prior written notice if Client assigns under Section 13.6 any of its rights
under this Agreement or a Product Agreement to an assignee that, in the opinion
of Patheon acting reasonably, is a Patheon Competitor.

8.3                   Other Termination Rights.

Client will give Patheon at least three months’ advance written notice if it
intends to no longer order Manufacturing Services for a Product due to the
Product's discontinuance in the  Territory.

8.4                   Obligations on Termination.

(a)If a Product Agreement is completed, expires, is terminated by Patheon in
accordance with Section 8.2 or is terminated by Client in accordance with
Section 8.3 for any reason other than Patheon’s delivery of Product that does
not conform to the Specifications or cGMPs, then:

(i)Client will take delivery of and pay for all undelivered Products that are
manufactured and/or packaged under a Firm Order, at the Price in effect at the
time the Firm Order was placed;

(ii)Client will purchase, at Patheon's cost (including all third party costs
incurred by Patheon for the purchase and handling of the Inventory), the
Inventory applicable to the Products which was purchased, produced or maintained
by Patheon in contemplation of filling Firm Orders or in accordance with Section
5.2;



-  29  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

(iii)Client will satisfy the purchase price payable under Patheon's orders with
suppliers of Components, if the orders were made by Patheon in reliance on Firm
Orders or in accordance with Section 5.2; and

(iv)Client acknowledges that no Patheon Competitor will be permitted access to
the Manufacturing Site; and

(v)Client will make commercially reasonable efforts, at its own expense, to
remove from Patheon site(s), within 30 days, all unused Active Material and
Client-Supplied Components, all applicable Inventory and Materials (whether
current or obsolete), supplies, undelivered Product, chattels, equipment or
other moveable property owned by Client, related to the Agreement and located at
a Patheon site or that is otherwise under Patheon’s care and control (“Client
Property”).  If Client fails to remove the Client Property within 30 days
following the completion, termination, or expiration of the Product Agreement,
Client will pay Patheon [***] for any of the Client Property that contains
controlled substances, requires refrigeration or other special storage
requirements) thereafter for storing the Client Property and will assume any
third party storage charges invoiced to Patheon regarding the Client
Property.  Patheon will invoice Client for the storage charges as set forth in
Section 5.5 of this Agreement.

(b)If a Product Agreement is terminated by Client in accordance with Section
8.2(a) because Patheon has delivered Product that does not conform to the
Specifications or cGMPs, then (i) Section 8.4(a)(i) shall apply but only to the
extent that the Product conforms to the Specifications or cGMPs, and (ii)
Section 8.4(a)(v) shall apply but only with respect to all Client Property other
than Inventory and Materials.

(c)Any completion, termination or expiration of this Agreement or a Product
Agreement will not affect any outstanding obligations or payments due prior to
the completion, termination or expiration, nor will it prejudice any other
remedies that the parties may have under this Agreement or a Product Agreement
or any related Capital Equipment Agreement.  For greater certainty, completion,
termination or expiration of this Agreement or of a Product Agreement for any
reason will not affect the obligations and responsibilities of the parties under
Articles 10, 11 and 13 and Sections 2.2, 5.4, 5.5 and 8.4, all of which survive
any completion, termination or expiration.

ARTICLE 9 

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1                   Authority.

Each party covenants, represents, and warrants that it has the full right and
authority to enter into this Agreement and that it is not aware of any
impediment that would inhibit its ability to perform its obligations hereunder.



-  30  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

9.2                   Client Warranties.

Client represents and warrants to Patheon that, as of the date of the execution
of a Product Agreement and solely with respect to the Product and any Client
Intellectual Property related to the Product that is the subject of such Product
Agreement, that:



-  31  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

(a)Non-Infringement. 

(i)Client has the right to disclose the Specifications to Patheon;

(ii)(A) Client owns or controls any Client Intellectual Property used by Patheon
in performing the Manufacturing Services according to the Specifications, and (
B) the Client Intellectual Property may be lawfully used as directed by Client,
and (C)  to Client’s knowledge, the use of the Client Intellectual Property to
perform the Manufacturing Services in accordance with this Agreement and the
relevant Product Agreement does not infringe and will not infringe any Third
Party Rights;

(iii)to Client’s knowledge, there are no actions or other legal proceedings
involving the Client that concerns the infringement of Third Party Rights
related to the Active Materials or the Product, or the sale, use, or other
disposition of the Product made in accordance with the Specifications;

(b)Quality and Compliance.

(i)the Specifications for the Product conforms to all applicable cGMPs and
Applicable Laws;

(ii)the Products, if labelled and manufactured by Patheon in accordance with the
Specifications and in compliance with applicable cGMPs and Applicable Laws (A)
may be lawfully sold and distributed in the Territory, (B) will be fit for the
purpose intended, and (C) will be safe for human consumption;

(iii)on the date of shipment, the API will conform to the specifications for the
API that Client has given to Patheon and that the API will be adequately
contained, packaged, and labelled and will conform to the affirmations of fact
on the container.

9.3                   Patheon Warranties.

Patheon covenants, represents, and warrants that:

(a)it will perform the Manufacturing Services in accordance with the
Specifications, cGMPs, the Quality Agreement and Applicable Laws;

(b)any Patheon Intellectual Property used by Patheon to perform the
Manufacturing Services (i) is Patheon’s or its Affiliate's unencumbered
property, (ii) may be lawfully used by Patheon, and (iii) does not infringe and
will not infringe any Third Party Rights;

(c)it will not in the performance of its obligations under this Agreement use
the services of any person  who is, or who to Patheon’s knowledge is under
consideration to be, debarred under 21 U.S.C. §335 a, or excluded, suspended, or
declared ineligible under other Applicable Laws;



-  32  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

(d)it does not currently  employ and will not hire as an officer or an employee
or retain as an agent or contractor, any person who has been convicted of a
felony under the laws of the United States for conduct relating to the
regulation of any drug product under the Federal Food, Drug, and Cosmetic Act  ;

(e)it has the expertise and the facilities to perform the Manufacturing
Services; and

(f)it currently has, and will maintain at all relevant times, all government
permits, licenses, approvals, and authorities required to enable it to lawfully
and properly perform the Manufacturing Services.

9.4                   No Warranty.

 

PATHEON MAKES NO WARRANTY OR CONDITION OF ANY KIND, EITHER EXPRESSED OR IMPLIED,
BY FACT OR LAW, OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT. 

 

ARTICLE 10 

REMEDIES AND INDEMNITIES

10.1                   Consequential and Other Damages.

UNDER NO CIRCUMSTANCES WHATSOEVER WILL EITHER PARTY BE LIABLE TO THE OTHER IN
CONTRACT, TORT, NEGLIGENCE, BREACH OF STATUTORY DUTY, OR OTHERWISE FOR (I) ANY
(DIRECT OR INDIRECT) LOSS OF PROFITS, OF PRODUCTION, OF ANTICIPATED SAVINGS, OF
BUSINESS, OR GOODWILL OR (II) ANY RELIANCE DAMAGES, INCLUDING BUT NOT LIMITED TO
COSTS OR EXPENDITURES INCURRED TO EVALUATE THE VIABILITY OF ENTERING INTO THIS
AGREEMENT OR TO PREPARE FOR PERFORMANCE UNDER THIS AGREEMENT OR (III) FOR ANY
OTHER LIABILITY, DAMAGE, COSTS, OR EXPENSE OF ANY KIND INCURRED BY THE OTHER
PARTY OF AN INDIRECT OR CONSEQUENTIAL NATURE, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF THESE DAMAGES.

10.2                   Limitation of Liability.

(a)Defective or Recalled Product. Patheon’s maximum aggregate liability to
Client for any obligation to (i) refund, offset or replace any defective Product
under Section 6.3(a) or (ii) replace any recalled Products under Section 6.3(b),
will not exceed [***] of the Price for such defective or recalled Product as
applicable.  This Section 10.2(a) will not be subject to Section 10.2(c).

(b)Active Materials.  Except as expressly set forth in Section 2.2, under no
circumstances will Patheon be responsible for any loss or damage to the Active
Materials.  Patheon’s maximum responsibility for loss or damage to the Active
Materials will not exceed the Maximum Credit Value set forth in Schedule D of a
Product Agreement.



-  33  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

(c)Maximum Liability.  Patheon’s maximum liability to Client under this
Agreement or any Product Agreement for any reason whatsoever (except Section
10.3), including, without limitation, any liability arising under Section 2.2
hereof or resulting from any and all breaches of its representations,
warranties, or any other obligations under this Agreement or any Product
Agreement, will not exceed [***]. 



-  34  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

10.3                   Patheon Indemnity.

(a)Patheon agrees to defend and indemnify Client, its officers, employees, and
agents against all losses, damages, costs, claims, demands, judgments and
liability to, from and in favour of third parties (other than Affiliates)
resulting from, or relating to (i) any claim of infringement or alleged
infringement of any Third Party Rights in the Patheon Intellectual Property,
(ii) any claim of personal injury or property damage to the extent that the
injury or damage is the result of a failure by Patheon to perform the
Manufacturing Services in accordance with this Agreement, the Specifications,
cGMPs or Applicable Laws, (iii) breach of this Agreement by Patheon, or (iv)
Patheon’s negligence or willful misconduct in the performance of its obligations
under this Agreement, except to the extent that the losses, damages, costs,
claims, demands, judgments, and liability are due to the negligence or wrongful
act(s) of Client, its officers, employees, agents, or Affiliates.

(b)If a claim occurs, Client will: (a) promptly notify Patheon of the claim; (b)
use commercially reasonable efforts to mitigate the effects of the claim; (c)
reasonably cooperate with Patheon in the defense of the claim; and (d) permit
Patheon to control the defense and settlement of the claim, all at Patheon's
cost and expense; provided, that Patheon shall not settle any such claim without
Client’s prior written consent, such consent not to be unreasonably withheld,
conditioned or delayed.

10.4                   Client Indemnity.

(a)Client agrees to defend and indemnify Patheon, its officers, employees, and
agents against all losses, damages, costs, claims, demands, judgments and
liability to, from and in favour of third parties (other than Affiliates)
resulting from, or relating to (i) any claim of infringement or alleged
infringement of any Third Party Rights in the Products or Client Intellectual
Property, or any portion thereof, or (ii) any claim of personal injury or
property damage to the extent that the injury or damage is the result of a
breach of this Agreement by Client, including, without limitation, any
representation or warranty contained herein, or (iii) Client’s negligence or
willful misconduct in the performance of its obligations under this Agreement,
except to the extent that the losses, damages, costs, claims, demands,
judgments, and liability are due to the negligence or wrongful act(s) of
Patheon, its officers, employees, or agents.

(b)If a claim occurs, Patheon will: (a) promptly notify Client of the claim; (b)
use commercially reasonable efforts to mitigate the effects of the claim; (c)
reasonably cooperate with Client in the defense of the claim; and (d) permit
Client to control the defense and settlement of the claim, all at Client's cost
and expense; provided, that Client shall not settle any such claim without
Patheon’s prior written consent, such consent not to be unreasonably withheld,
conditioned or delayed.



-  35  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

ARTICLE 11 

CONFIDENTIALITY

11.1                   Confidential Information.

“Confidential Information” means any information disclosed by the Disclosing
Party to the Recipient (whether disclosed in oral, written, electronic or visual
form) that is non-public, confidential or proprietary including, without
limitation, information relating to the Disclosing Party’s patent and trademark
applications, process designs, process models, drawings, plans, designs, data,
databases and extracts therefrom, formulae, methods, know-how and other
intellectual property, its clients or client confidential information, finances,
marketing, products and processes and all price quotations, manufacturing or
professional services proposals, information relating to composition,
proprietary technology, and all other information relating to manufacturing
capabilities and operations.  In addition, all analyses, compilations, studies,
reports or other documents prepared by any party's Representatives containing
the Confidential Information will be considered Confidential Information.
Samples or materials provided hereunder as well as any and all information
derived from the approved analysis of the samples or materials will also
constitute Confidential Information.

For the purposes of this ARTICLE 11, a party or its Representative receiving
Confidential Information under this Agreement is a “Recipient,” and a party or
its Representative disclosing Confidential Information under this Agreement is
the “Disclosing Party.”

11.2                   Use of Confidential Information. 

The Recipient will use the Confidential Information solely for the purpose of
meeting its obligations under this Agreement.  The Recipient will keep the
Confidential Information strictly confidential and will not disclose the
Confidential Information in any manner whatsoever, in whole or in part, other
than to those of its Representatives who (i) have a need to know the
Confidential Information for the purpose of this Agreement; (ii) have been
advised of the confidential nature of the Confidential Information and (iii)
have obligations of confidentiality and non-use to the Recipient no less
restrictive than those of this Agreement.  Recipient will protect the
Confidential Information disclosed to it by using all reasonable precautions to
prevent the unauthorized disclosure, dissemination or use of the Confidential
Information, which precautions will in no event be less than those exercised by
Recipient with respect to its own confidential or proprietary Confidential
Information of a similar nature.

11.3                   Exclusions.

The obligations of confidentiality will not apply to the extent that the
information:    

(a)is or becomes publicly known through no breach of this Agreement or fault of
the Recipient or its Representatives;

(b)is in the Recipient's possession at the time of disclosure by the Disclosing
Party other than as a result of the Recipient's breach of any legal obligation;

(c)is or becomes known to the Recipient on a non-confidential basis through
disclosure by sources, other than the Disclosing Party, having the legal right
to disclose the Confidential Information,





-  36  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

provided that the other source is not known by the Recipient to be bound by any
obligations (contractual, legal, fiduciary, or otherwise) of confidentiality to
the Disclosing Party with respect to the Confidential Information;

(d)is independently developed by the Recipient without use of or reference to
the Disclosing Party's Confidential Information as evidenced by Recipient’s
written records; or

(e)is expressly authorized for release by the written authorization of the
Disclosing Party.

Any combination of information which comprises part of the Confidential
Information are  not exempt from the obligations of confidentiality merely
because individual parts of that Confidential Information were publicly known,
in the Recipient’s possession, or received by the Recipient, unless the
combination itself was publicly known, in the Recipient’s possession, or
received by the Recipient.

11.4                   Photographs and Recordings.

Neither party will take any photographs or videos of the other party’s
facilities, equipment or processes, nor use any other audio or visual recording
equipment (such as camera phones) while at the other party’s facilities, without
that party’s express written consent.

11.5                   Permitted Disclosure.

Notwithstanding any other provision of this Agreement, the Recipient may
disclose Confidential Information of the Disclosing Party to the extent
required, as advised by counsel, in response to a valid order of a court or
other governmental body or as required by law, regulation or stock exchange
rule. But the Recipient will advise the Disclosing Party in advance of the
disclosure to the extent practicable and permissible by the order, law,
regulation or stock exchange rule and any other applicable law, will reasonably
cooperate with the Disclosing Party, if required, in seeking an appropriate
protective order or other remedy, and will otherwise continue to perform its
obligations of confidentiality set out herein.  If any public disclosure is
required by law, the parties will consult concerning the form of announcement
prior to the public disclosure being made.

11.6                   Marking.

The Disclosing Party agrees to use reasonable efforts to summarize in writing
the content of any oral disclosure or other non-tangible disclosure of
Confidential Information within 30 days of the disclosure, but failure to
provide this summary will not affect the nature of the Confidential Information
disclosed if the Confidential Information was identified as confidential or
proprietary when disclosed orally or in any other non-tangible form or is of a
nature reasonably understood to be confidential or proprietary. 

11.7                   Return of Confidential Information.

Upon the written request of the Disclosing Party, the Recipient will promptly
return the Confidential Information to the Disclosing Party or, if the
Disclosing Party directs, destroy all Confidential Information disclosed in or
reduced to tangible form including any copies thereof and any summaries,





-  37  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

compilations, analyses or other notes derived from the Confidential Information
except for one copy which may be maintained by the Recipient for its
records.  The retained copy will remain subject to all confidentiality
provisions contained in this Agreement.

11.8                   Remedies.

The parties acknowledge that monetary damages may not be sufficient to remedy a
breach by either party of this Agreement and agree that the non-breaching party
will be entitled to seek specific performance, injunctive and/or other equitable
relief to prevent breaches of this Agreement and to specifically enforce the
provisions hereof in addition to any other remedies available at law or in
equity. These remedies will not be the exclusive remedies for breach of this
Agreement but will be in addition to any and all other remedies available at law
or in equity.

ARTICLE 12 

DISPUTE RESOLUTION

12.1                   Commercial Disputes.

If any dispute arises out of this Agreement or any Product Agreement (other than
a dispute under Section 6.1(b) or a Technical Dispute, as defined herein), the
parties will first try to resolve it amicably.  In that regard, any party may
send a notice of dispute to the other, and each party will appoint, within ten
Business Days from receipt of the notice of dispute, a single representative
having full power and authority to resolve the dispute.  The representatives
will meet as necessary in order to resolve the dispute.  If the representatives
fail to resolve the matter within one month from their appointment, or if a
party fails to appoint a representative within the ten Business Day period set
forth above, the dispute will immediately be referred to the Chief Operating
Officer (or another officer as he/she may designate) of each party who will meet
and discuss as necessary to try to resolve the dispute amicably.  Should the
parties fail to reach a resolution under this Section 12.1, the dispute may be
referred by either party to a court of competent jurisdiction in accordance with
Section 13.17.

12.2                   Technical Dispute Resolution.

If a dispute arises between the parties that is exclusively related to technical
aspects of the manufacturing, packaging, labelling, quality control testing,
handling, storage, or other activities under this Agreement (a "Technical
Dispute"), the parties will make all reasonable efforts to resolve the dispute
by amicable negotiations.  In that regard, senior representatives of each party
will, as soon as possible and in any event no later than ten Business Days after
a written request from either party to the other, meet in good faith to resolve
any Technical Dispute.  If, despite this meeting, the parties are unable to
resolve a Technical Dispute within a reasonable time, and in any event within 30
Business Days of the written request, the Technical Dispute will, at the request
of either party, be referred for determination to an expert in accordance with
Exhibit A.  If the parties cannot agree that a dispute is a Technical Dispute,
Section 12.1 will prevail.  For greater certainty, the parties agree that the
release of the Products for sale or distribution under the applicable Regulatory
Approval for the Products will not by itself indicate compliance by Patheon with
its obligations for the Manufacturing Services and further that nothing in this
Agreement (including





-  38  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

Exhibit A) will remove or limit the authority of the relevant qualified person
(as specified by the Quality Agreement) to determine whether the Products are to
be released for sale or distribution.

ARTICLE 13 

MISCELLANEOUS

13.1                   Inventions.

(a)For the term of the relevant Product Agreement, Client hereby grants to
Patheon a non-exclusive, paid-up, royalty-free, non-transferable license of
Client’s Intellectual Property and Client-Owned Inventions which Patheon must
use in order to perform the Manufacturing Services under such Product Agreement.

(b)All Client Intellectual Property will be the exclusive property of Client.

(c)All Patheon Intellectual Property will be the exclusive property of Patheon.
Patheon hereby grants to Client a perpetual, irrevocable, non-exclusive,
paid-up, royalty-free, transferable license to use the Patheon Intellectual
Property and Patheon-Owned Inventions used by Patheon to perform the
Manufacturing Services to enable Client to manufacture the Product(s).

(d)Client shall own any Inventions generated or derived by Patheon while
performing any Manufacturing Services, or otherwise generated or derived by
Patheon in its business which Intellectual Property is (i) covered by subsection
(b) of the definition of Client Intellectual Property, or (ii) that can
reasonably be deemed to constitute improvements or other modifications of
Products or Client Intellectual Property (“Client-Owned Inventions”).  Patheon
shall own all other Inventions generated or derived by Patheon while performing
any Manufacturing Services, or otherwise generated or derived by Patheon in its
business (“Patheon-Owned Inventions”).  Each party will be solely responsible
for the costs of filing, prosecution and maintenance of patents and patent
applications owned by such party in accordance with this Section 13.1.

(e)Patheon will give Client written notice, as promptly as practicable, of all
Inventions which can reasonably be deemed to be owned by Client in accordance
with this Section 13.1.  Patheon shall assign, and hereby assigns, to Client all
ownership rights in any Client-Owned Inventions.  Patheon hereby agrees to
reasonably cooperate with Client, at Client’s expense, to execute all lawful
papers and instruments, including obtaining and executing necessary powers of
attorney and assignments by the named inventors, to make all rightful oaths and
declarations, and to provide consultation and assistance as may be reasonably
necessary in the assignment of Inventions in a manner consistent with this
Section 13.1.

13.2                   Intellectual Property.

Except as set forth in Section 13.1 above, neither party has, nor will it
acquire, any interest in any of the other party’s Intellectual Property unless
otherwise expressly agreed to in writing.  Neither party will use any
Intellectual Property of the other party, except as specifically authorized by
the other





-  39  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

party, as required for the performance of its obligations under this Agreement
or as set forth in Section 13.1 above.

13.3                   Insurance.

Each party will maintain commercial general liability insurance, including
blanket contractual liability insurance covering the obligations of that party
under this Agreement through the term of this Agreement and for a period of
three years thereafter.  This insurance will have policy limits of not less than
[***].  If requested each party will give the other a certificate of insurance
evidencing the above and showing the name of the issuing company, the policy
number, the effective date, the expiration date, and the limits of
liability.  The insurance certificate will further provide for a minimum of 30
days' written notice to the insured of a cancellation of, or material change in,
the insurance.  If a party is unable to maintain the insurance policies required
under this Agreement through no fault of its own, then the party will forthwith
notify the other party in writing and the parties will in good faith negotiate
appropriate amendments to the insurance provision of this Agreement in order to
provide adequate assurances.

13.4                   Independent Contractors.

The parties are independent contractors and this Agreement and any Product
Agreement will not be construed to create between Patheon and Client any other
relationship such as, by way of example only, that of employer-employee,
principal agent, joint-venturer, co-partners, or any similar relationship, the
existence of which is expressly denied by the parties.

13.5                   No Waiver.

Either party's failure to require the other party to comply with any provision
of this Agreement or any Product Agreement will not be deemed a waiver of the
provision or any other provision of this Agreement or any  Product Agreement,
with the exception of Sections 6.1 and 8.2 of this Agreement.

13.6                   Assignment.

(a)Patheon may not assign this Agreement or any Product Agreement or any of its
associated rights or obligations without the written consent of Client, this
consent not to be unreasonably withheld.  Patheon may arrange for subcontractors
to perform specific testing services arising under any Product Agreement without
the consent of Client provided that such subcontractors are set forth in the
applicable Product Agreement or Quality Agreement. Further it is specifically
agreed that Patheon may subcontract any part of the Manufacturing Services under
a Product Agreement to any of its Affiliates.

(b)Client may assign this Agreement or any Product Agreement or any of its
associated rights or obligations without approval from Patheon.  But Client will
give Patheon prior written notice of any assignment and any assignee will
covenant in writing with Patheon to be bound by the terms of this Agreement or
the Product Agreement.  Any assignment of one or more Product Agreements (other
than an assignment of this Agreement and all Product Agreements hereunder) will
be subject to Patheon’s cost review of the assigned Products, and Patheon may
terminate this Agreement or any Product Agreement or any assigned part thereof,
on 12 months’ prior written notice to Client and the assignee if good faith



-  40  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

discussions do not lead to agreement on amended Manufacturing Service fees
within a reasonable time.

(c)Despite the foregoing provisions of this Section 13.6, either party may
assign this Agreement or any Product Agreement to any of its Affiliates or to a
successor to or purchaser of all or substantially all of its business to which
this Agreement or any Product Agreement relates, but the assignee must execute
an agreement with the non-assigning party whereby it agrees to be bound
hereunder.

13.7                   Force Majeure.

Neither party will be liable for the failure to perform its obligations under
this Agreement or any Product Agreement if the failure is caused by an event
beyond that party's reasonable control, including, but not limited to, strikes
or other labor disturbances, lockouts, riots, quarantines, communicable disease
outbreaks, wars, acts of terrorism, fires, floods, storms, interruption of or
delay in transportation, defective equipment, lack of or inability to obtain
fuel, power or components, or compliance with any order or regulation of any
government entity acting within colour of right (a "Force Majeure Event").  A
party claiming a right to excused performance under this Section 13.7 will
immediately notify the other party in writing of the extent of its inability to
perform, which notice will specify the event beyond its reasonable control that
prevents the performance, and shall use commercially reasonable efforts to
recommence performance as soon as possible.  Either party may terminate this
Agreement under Section 8.2(a) for a Force Majeure Event that has not resolved
within 90 days.  Neither party will be entitled to rely on a Force Majeure Event
to relieve it from an obligation to pay money (including any interest for
delayed payment) which would otherwise be due and payable under this Agreement
or any Product Agreement.

13.8                   Additional Product.

Additional Products may be added to, or existing Products deleted from, any
Product Agreement by amendments to the Product Agreement, including amendments
to Schedules A, B, C, and D as applicable.

13.9                   Notices.

Unless otherwise agreed in a Product Agreement, any notice, approval,
instruction or other written communication required or permitted hereunder will
be sufficient if made or given to the other party by personal delivery, by
telecopy, facsimile communication, or confirmed receipt email or by sending the
same by first class mail, postage prepaid to the respective addresses, telecopy
or facsimile numbers or electronic mail addresses set forth below:





-  41  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

If to Client:

 

TESARO, Inc.

1000 Winter Street, Suite 3300

Waltham, MA 02451

 

Attention: [***]

Facsimile No.: [***]

Email address: [***]

 

With a copy to:

TESARO, Inc.

1000 Winter Street, Suite 3300

Waltham, MA 02451

 

Attention:  General Counsel

Facsimile No.: [***]

Email address: [***]

 

If to Patheon:

Patheon Inc.

2100 Syntex Court

Mississauga, Ontario L5N 7K9

Attention:  Director of Legal Services

Facsimile No.: [***]

Email address: [***]





-  42  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

With a copy to:

Patheon Inc.

4815 Emperor Boulevard

Suite 300

Durham, NC  27703

Attention: General Counsel

Facsimile No.: [***]

Email address: [***]

 

or to any other addresses, telecopy or facsimile numbers or electronic mail
addresses given to the other party in accordance with the terms of this Section
13.9.  Notices or written communications made or given by personal delivery,
telecopy, facsimile, or electronic mail will be deemed to have been sufficiently
made or given when sent (receipt acknowledged), or if mailed, five days after
being deposited in the United States, Canada, or European Union mail, postage
prepaid or upon receipt, whichever is sooner.

13.10                Severability.

If any provision of this Agreement or any Product Agreement is determined by a
court of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect, that determination will not impair or affect the validity, legality, or
enforceability of the remaining provisions, because each provision is separate,
severable, and distinct.

13.11                Entire Agreement.

This Agreement, together with the applicable Product Agreement and the Quality
Agreement, constitutes the full, complete, final and integrated agreement
between the parties relating to the subject matter hereof and supersedes all
previous written or oral negotiations, commitments, agreements, transactions, or
understandings concerning the subject matter hereof.  Any modification,
amendment, or supplement to this Agreement or any Product Agreement must be in
writing and signed by authorized representatives of both parties.  In case of
conflict, the prevailing order of documents will be this Agreement, the Product
Agreement, and the Quality Agreement. 

13.12                Other Terms.

No terms, provisions or conditions of any purchase order or other business form
or written authorization used by Client or Patheon will have any effect on the
rights, duties, or obligations of the parties under or otherwise modify this
Agreement or any Product Agreement, regardless of any failure of Client or
Patheon to object to the terms, provisions, or conditions unless the document
specifically refers to this Agreement or the applicable Product Agreement and is
signed by both parties.

13.13                No Third Party Benefit or Right.

For greater certainty, nothing in this Agreement or any Product Agreement will
confer or be construed as conferring on any third party any benefit or the right
to enforce any express or implied term of this Agreement or any Product
Agreement.



-  43  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

13.14                Execution in Counterparts.

This Agreement and any Product Agreement or Quality Agreement may be executed in
two or more counterparts, by original, facsimile or “pdf” signature, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

13.15                Use of Client Name.

Patheon will not make any use of Client’s name, trademarks or logo or any
variations thereof, alone or with any other word or words, without the prior
written consent of Client, which consent will not be unreasonably withheld.  

13.16                Taxes. 

(a)The Client will bear all taxes, duties, levies and similar charges (and any
related interest and penalties) ("Tax" or "Taxes"), however designated, imposed
as a result of the provision by the Patheon of Services under this Agreement,
except:

(i)any Tax based on net income or gross income that is imposed on Patheon by its
jurisdiction of formation or incorporation ("Resident Jurisdiction");

(ii)any Tax based on net income or gross income that is imposed on Patheon by
jurisdictions other than its Resident Jurisdiction if this tax is based on a
permanent establishment of Patheon; and

(iii)any Tax that is recoverable by Patheon in the ordinary course of business
for purchases made by Patheon in the course of providing its Services, such as
Value Added Tax (as more fully defined in subparagraph (d) below), Goods &
Services Tax ("GST") and similar taxes.

(b)If the Client is required to bear a tax, duty, levy or similar charge under
this Agreement by any state, federal, provincial or foreign government,
including, but not limited to, Value Added Tax, the Client will pay the tax,
duty, levy or similar charge and any additional amounts to the appropriate
taxing authority as are necessary to ensure that the net amounts received by
Patheon hereunder after all such payments or withholdings equal the amounts to
which Patheon is otherwise entitled under this Agreement as if the tax, duty,
levy or similar charge did not exist.

(c)Patheon will not collect an otherwise applicable tax if the Client's purchase
is exempt from Patheon's collection of the tax and a valid tax exemption
certificate is furnished by the Client to Patheon.

(d)If subparagraph 13.16 (a)(iii) does not apply, any payment due under this
Agreement for the provision of Services to the Client by Patheon is exclusive of
value added taxes, turnover taxes, sales taxes or similar taxes, including any
related interest and penalties (hereinafter all referred to as "VAT"). If any
VAT is payable on a Service supplied by Patheon to the Client under this
Agreement, this VAT will be added to the invoice amount and will be for the
account of (and reimbursable to Patheon by) the Client. If VAT on the supplies
of Patheon is payable by the Client under a reverse charge procedure (i.e.,
shifting of





-  44  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

liability, accounting or payment requirement to recipient of supplies), the
Client will ensure that Patheon will not effectively be held liable for this VAT
by the relevant taxing authorities or other parties. Where applicable, Patheon
will use its reasonable commercial efforts to ensure that its invoices to the
Client are issued in such a way that these invoices meet the requirements for
deduction of input VAT by the Client, if the Client is permitted by law to do
so.

(e)Any Tax that Client pays, or is required to pay, but which Client believes
should properly be paid by Patheon pursuant hereto may not be offset against
sums due by Client to Patheon whether due pursuant to this Agreement or
otherwise.

 

13.17                Governing Law.

This Agreement and any Product Agreement, unless otherwise agreed by the parties
in the Product Agreement and then only for purposes of that Product Agreement,
will be construed and enforced in accordance with the laws of the State of New
York and the laws of the United States of America applicable therein and subject
to the exclusive jurisdiction of the courts thereof.  The UN Convention on
Contracts for the International Sale of Goods will not apply to this Agreement.

[Signature page to follow]





-  45  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement as of the Effective Date.

 

 

 

 

PATHEON INC. 

 

 

 

By:

/s/ Michael Fournier

 

 

 

 

Name:

Michael Fournier

 

 

 

 

Title:

VP + GM

 

 

 

 

 

 

TESARO, INC.

 

 

 

By:

/s/ Leon O. Moulder Jr.

 

 

 

 

Name:

Leon O. Moulder Jr.

 

 

 

 

Title:

CEO

 

 



-  46  -

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

APPENDIX 1

FORM OF PRODUCT AGREEMENT

(Includes Schedules A to D)

 

PRODUCT AGREEMENT

This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated [insert date] between Patheon Inc.,  and
TESARO, Inc. (the “Master Agreement”), and is entered into [insert effective
date] (the “Effective Date”), between Patheon Inc., [or applicable Patheon
Affiliate], a corporation existing under the laws of Canada [or applicable
founding jurisdiction for Patheon Affiliate], having a principal place of
business at 2100 Syntex Court, Mississauga, Ontario, L5N 7K9 [or Patheon
Affiliate address] (“Patheon”) and [insert Client name, legal entity, founding
jurisdiction and address] (“Client”).

The terms and conditions of the Master Agreement are incorporated herein except
to the extent this Product Agreement expressly references the specific provision
in the Master Agreement to be modified by this Product Agreement.  All
capitalized terms that are used but not defined in this Product Agreement will
have the respective meanings given to them in the Master Agreement.

The Schedules to this Product Agreement are incorporated into and will be
construed in accordance with the terms of this Product Agreement.

 

1.Product List and Specifications (See Schedule A attached hereto)

2.Minimum Order Quantity, Annual Volume, and Price (See Schedule B attached
hereto)

3.Annual Stability Testing and Validation Activities (if applicable) (See
Schedule C attached hereto)

4.Active Materials, Active Materials Credit Value, and Maximum Credit Value (See
Schedule D attached hereto)

5.Yearly Forecasted Volume: (insert for sterile products if applicable under
Section 4.2.1) 

6.Territory: (insert the description of the Territory here)

7.Manufacturing Site: (insert address of Patheon Manufacturing Site where the
Manufacturing Services will be performed)

8.Governing Law: (if applicable under Section 13.17 of the Master Agreement)

9.Inflation Index: (if applicable under Section 4.2(a) of the Master
Agreement for Products manufactured outside of the Unites States or Puerto Rico)





BRACKETED AND HIGHLIGHTED MATERIAL INDICATES CONFIDENTIAL INFORMATION FILED WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.    

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

10.Currency: (if applicable under Section 1.4 of the Master Agreement)

11.Initial Set Exchange Rate: (if applicable under Section 4.2(d) of the Master
Agreement)

12.Initial Product Term: (if applicable under Section 8.1 of the Master
Agreement)

13.Notices: (if applicable under Section 13.9 of the Master Agreement)

14.Other Modifications to the Master Agreement: (if applicable under Section 1.2
of the Master Agreement)

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Product Agreement as of the Effective Date set forth above.

 

 

PATHEON INC. [or applicable Patheon Affiliate]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

TESARO, INC.

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 





-  2  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

SCHEDULE A

PRODUCT LIST AND SPECIFICATIONS

Product List

[insert product list]

 

Specifications

Prior to the start of commercial manufacturing of Product under this Agreement
Client will give Patheon the originally executed copies of the Specifications as
approved by the applicable Regulatory Authority.  If the Specifications received
are subsequently amended, then Client will give Patheon the revised and
originally executed copies of the revised Specifications.  Upon acceptance of
the revised Specifications, Patheon will give Client a signed and dated receipt
indicating Patheon’s acceptance of the revised Specifications.

 

 



-  3  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

SCHEDULE B

MINIMUM ORDER QUANTITY, ANNUAL VOLUME, AND PRICE

[Insert Price Table]

 

 

 

 

 

 

 

Manufacturing Assumptions:

 

Packaging Assumptions:

 

Testing Assumptions:

 

The following cost items are included in the Price for the Products: 

·



Procurement, storage and inventory control of all required raw and packaging
materials to supply  the Product, including storage of Client-Supplied
Components

·



Routine testing and release of all incoming raw materials, packaging materials,
and finished Product

·



Active Pharmaceutical Ingredients (API) identity test

·



Qualification and auditing of all raw material and Component suppliers (with the
exception of Client-Supplied Component suppliers and subject to Section 3.2 of
the Master Agreement) 

·



Product manufactured, tested and packaged under the Agreement according to the
approved and registered specifications and according to the Quality Agreement

·



Standard certificate of analysis (“COA”)

·



Standard certificate of compliance (“COC”)



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

·



GMP required retention samples and executed batch records retention

·



Deviation investigations and copies of deviation reports

·



Batch Production Records (“BPR”)/Lot Packaging Records (“LPR”) copies for
validation batches, first ten commercial batches, and one commercial batch per
Year thereafter

·



One label copy change per Year initiated by the Client

·



One BPR/LPR change per Year initiated by the Client

·



Common HPLC/GC columns, reagents, and lab supplies

·



Copy of the Annual Product Review Report

·



Product Approval Inspection (“PAI”) and copy of FDA Report

·



Simple, routine statistical review

·



Storage of Production Test Record (“PTR”) batches and other experimental batches
for three months, if applicable

·



Storage of registration batches and other experimental batches for two years or
until Product approval, whichever comes first, if applicable

 

The following cost items are not included in the Price for the Products:

·



API to be supplied by the Client at no cost to Patheon

·



API complete QC testing or special API testing requests

·



Testing required to support OOS results or stability failures

·



Testing required in support of complaint investigations

·



Testing of products which exceeds routine testing, e.g. L2/L3 dissolution
testing

·



Analytical reference standards

·



Advanced statistical analysis and data analysis beyond that required for the
Annual Product Review Report

·



Regulatory support and CTD files updating



-  2  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

·



Routine periodic auditing of component suppliers not currently on Patheon's
approved list

·



Post marketing stability testing

·



Annual product review (“APR”)

·



Any specific visual inspection of the bulk or of the finished products

·



Any specific shipment preparations for specific countries (Japan etc.) which
will be quoted when they are defined

 

 



-  3  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

SCHEDULE C

ANNUAL STABILITY TESTING [and VALIDATION ACTIVITIES (if applicable)]

Patheon and Client will agree in writing on any stability testing to be
performed by Patheon on the Products.  This agreement will specify the
commercial and Product stability protocols applicable to the stability testing
and the fees payable by Client for this testing.

[NTD: Schedule C should clearly indicate when and/or under what conditions
Patheon’s responsibility to perform stability testing will end]

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

SCHEDULE D

ACTIVE MATERIALS

 

Active Materials

Supplier









 

ACTIVE MATERIALS CREDIT VALUE

The Active Materials Credit Value will be as follows:

 

 

 

PRODUCT

ACTIVE MATERIALS

ACTIVE MATERIALS

CREDIT  VALUE

 

 

[***]

 

 

 

 

MAXIMUM CREDIT VALUE

Patheon's liability for Active Materials calculated in accordance with Section
2.2 of the Master Agreement [for any Product] in a Year will not exceed, in the
aggregate, the maximum credit value set forth below:

 

 

PRODUCT

MAXIMUM CREDIT VALUE

 

[***]

 

 

 

[End of Product Agreement]

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

EXHIBIT A

TECHNICAL DISPUTE RESOLUTION

Technical Disputes which cannot be resolved by negotiation as provided in
Section 12.2 will be resolved in the following manner:

1.Appointment of Expert. Within ten Business Days after a party requests under
Section 12.2 that an expert be appointed to resolve a Technical Dispute, the
parties will jointly appoint a mutually acceptable expert with experience and
expertise in the subject matter of the dispute.  If the parties are unable to so
agree within the ten Business Day period, or if there is a disclosure of a
conflict by an expert under Paragraph 2 hereof which results in the parties not
confirming the appointment of the expert, then an expert (willing to act in that
capacity hereunder) will be appointed by an experienced arbitrator on the roster
of the American Arbitration Association.

2.Conflicts of Interest.  Any person appointed as an expert will be entitled to
act and continue to act as an expert even if at the time of his appointment or
at any time before he gives his determination, he has or may have some interest
or duty which conflicts or may conflict with his appointment if before accepting
the appointment (or as soon as practicable after he becomes aware of the
conflict or potential conflict) he fully discloses the interest or duty and the
parties will, after the disclosure, have confirmed his appointment.

3.Not Arbitrator.  No expert will be deemed to be an arbitrator and the
provisions of the American Arbitration Act or of any other applicable statute
(foreign or domestic) and the law relating to arbitration will not apply to the
expert or the expert's determination or the procedure by which the expert
reaches his determination under this Exhibit A.

4.Procedure.  Where an expert is appointed:

(a)Timing.  The expert will be so appointed on condition that (i) he promptly
fixes a reasonable time and place for receiving representations, submissions or
information from the parties and that he issues the authorizations to the
parties and any relevant third party for the proper conduct of his determination
and any hearing and (ii) he renders his decision (with full reasons) within 15
Business Days (or another other date as the parties and the expert may agree)
after receipt of all information requested by him under Paragraph 4(b) hereof.

(b)Disclosure of Evidence.  The parties undertake one to the other to give to
any expert all the evidence and information within their respective possession
or control as the expert may reasonably consider necessary for determining the
matter before him which they will disclose promptly and in any event within five
Business Days of a written request from the relevant expert to do so.

(c)Advisors.  Each party may appoint any counsel, consultants and advisors as it
feels appropriate to assist the expert in his determination and so as to present
their respective cases so that at all times the parties will co-operate and seek
to narrow and limit the issues to be determined.

(d)Appointment of New Expert.  If within the time specified in Paragraph 4(a)
above the expert will not have rendered a decision in accordance with his
appointment, a new expert may (at the request of either party) be appointed and
the appointment of the existing expert will



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

thereupon cease for the purposes of determining the matter at issue between the
parties except if the existing expert renders his decision with full reasons
prior to the appointment of the new expert, then this decision will have effect
and the proposed appointment of the new expert will be withdrawn.

(e)Final and Binding.  The determination of the expert will, except for fraud or
manifest error, be final and binding upon the parties.

(f)Costs.  Each party will bear its own costs for any matter referred to an
expert hereunder and, in the absence of express provision in the Agreement to
the contrary, the costs and expenses of the expert will be shared equally by the
parties.

For greater certainty, the release of the Products for sale or distribution
under the applicable marketing approval for the Products will not by itself
indicate compliance by Patheon with its obligations for the Manufacturing
Services and further that nothing in this Agreement (including this Exhibit A)
will remove or limit the authority of the relevant qualified person (as
specified by the Quality Agreement) to determine whether the Products are to be
released for sale or distribution.

 

 



-  2  -

 

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

EXHIBIT B

COMMERCIAL QUALITY AGREEMENT

 

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 

--------------------------------------------------------------------------------

 

Master Manufacturing Services Agreement

EXHIBIT C

QUARTERLY ACTIVE MATERIALS INVENTORY REPORT

 

 

 

 

 

TO:

TESARO, INC.

 

 

 

 

 

 

FROM:

PATHEON INC.

 

 

 

 

RE:

Active Materials quarterly inventory report under Section 2.2(a) of the Master
Manufacturing Services Agreement dated • (the "Agreement")

 

 

 

 

 

 

 

 

 

 

 

Reporting quarter:

 

 

 

 

 

 

 

Active Materials on hand

 

 

 

at beginning of quarter:

 

kg

(A)

 

 

 

 

Active Materials on hand

 

 

 

at end of quarter:

 

kg

(B)

 

 

 

 

Quantity Received during quarter:

 

kg

(C)

 

 

 

 

Quantity Dispensed7 during quarter:

 

kg

 

(A + C – B)

 

 

 

 

 

 

 

Quantity Converted during quarter:

 

kg

 

(total Active Materials in Products produced

 

 

 

and not rejected, recalled or returned)

 

 

 

 

 

 

 

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

 

 

 

PATHEON INC.

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

7 Excludes any (i) Active Materials that must be retained by Patheon as samples,
(ii) Active Materials contained in Product that must be retained as samples,
(iii) Active Materials used in testing (if applicable), and (iv) Active
Materials received or consumed in technical transfer activities or development
activities, including, without limitation, any regulatory, stability,
validation, or test batches manufactured during the quarter.

 

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

EXHIBIT D

REPORT OF ANNUAL ACTIVE MATERIALS INVENTORY RECONCILIATION

AND CALCULATION OF ACTUAL ANNUAL YIELD

 

 

 

 

TO:

TESARO, INC.

 

 

 

 

 

 

FROM:

PATHEON INC.

 

 

 

 

RE:

Active Materials annual inventory reconciliation report and calculation of
Actual Annual Yield under Section 2.2(a) of the Master Manufacturing Services
Agreement dated • (the "Agreement")

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reporting Year ending:

 

 

 

 

 

 

 

Active Materials on hand

 

 

 

at beginning of Year:

 

kg

(A)

 

 

 

 

Active Materials on hand

 

 

 

at end of Year:

 

kg

(B)

 

 

 

 

Quantity Received during Year:

 

kg

(C)

 

 

 

 

Quantity Dispensed8 during Year:

 

kg

(D)

(A + C – B)

 

 

 

 

 

 

 

Quantity Converted during Year:

 

kg

(E)

(total Active Materials in Products produced

 

 

 

and not rejected, recalled or returned)

 

 

 

 

 

 

 

Active Materials Credit Value:

$

 

/ kg

(F)

 

 

 

 

 

Target Yield:

 

%

(G)

 

 

 

 

Actual Annual Yield:

 

%

(H)

((E ∕ D) * 100)

 

--------------------------------------------------------------------------------

 

8 Excludes any (i) Active Materials that must be retained by Patheon as samples,
(ii) Active Materials contained in Product that must be retained as samples,
(iii) Active Materials used in testing (if applicable), and (iv) Active
Materials received or consumed in technical transfer activities or development
activities, including, without limitation, any regulatory, stability,
validation, or test batches manufactured during the Year.

 



[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

 

Shortfall:

$

 

 

(I)

(((G – 5) - H) ∕ 100) * F * D

(if a negative number, insert zero)

 

 

Based on the foregoing reimbursement calculation Patheon will reimburse Client
the amount of $                  .

 

Capitalized terms used in this report have the meanings given to the terms in
the Agreement.

 

 

 

 

 

 

 

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATHEON INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

Per:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 





[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

EXHIBIT E

EXAMPLE OF PRICE ADJUSTMENT DUE TO CURRENCY FLUCTUATION

Section 4.2(d)

Picture 10 [tsro20151231ex10256e488001.jpg]

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------